Exhibit 10.7

EXECUTION VERSION

Published CUSIP Number:

Revolving Credit CUSIP Number:

 

LOGO [g636068g1029141231712.jpg]

 

 

 

CREDIT AGREEMENT

Dated as of October 24, 2018

by and among

NUVEEN GLOBAL CITIES REIT OP, LP,

                                                     as Borrower,

NUVEEN GLOBAL CITIES REIT, INC.,

                                                     as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO, ANY FINANCIAL INSTITUTIONS JOINING

UNDER SECTION 2.17

AND THEIR ASSIGNEES UNDER SECTION 13.5.,

                                                                      as
Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

                                                                          as
Administrative Agent

 

 

WELLS FARGO SECURITIES, LLC,

                                                                  
               as sole Lead Arranger

                                                   and

                                                                         sole
Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I. Definitions

     1  

Section 1.1.

  Definitions      1  

Section 1.2.

  General; References to Central Time      29  

Section 1.3.

  Financial Attributes of Non-Wholly Owned Subsidiaries      29  

Section 1.4.

  Rates      30  

Article II. Credit Facility

     30  

Section 2.1.

  Revolving Loans      30  

Section 2.2.

  [Reserved.]      31  

Section 2.3.

  [Reserved.]      31  

Section 2.4.

  Letters of Credit      31  

Section 2.5.

  [Reserved.]      36  

Section 2.6.

  Rates and Payment of Interest on Loans      36  

Section 2.7.

  [Reserved.]      37  

Section 2.8.

  Repayment of Loans      37  

Section 2.9.

  Prepayments      37  

Section 2.10.

  Continuation      37  

Section 2.11.

  Conversion      38  

Section 2.12.

  Notes      38  

Section 2.13.

  Voluntary Reductions of the Revolving Commitments      39  

Section 2.14.

  Extension of Revolving Termination Date      39  

Section 2.15.

  Expiration Date of Letters of Credit Past Revolving Commitment Termination   
  40  

Section 2.16.

  Amount Limitations      40  

Section 2.17.

  Increase in Revolving Commitments      40  

Section 2.18.

  Funds Transfer Disbursements      41  

Article III. Payments, Fees and Other General Provisions

     41  

Section 3.1.

  Payments      41  

Section 3.2.

  Pro Rata Treatment      42  

Section 3.3.

  Sharing of Payments by Lenders      42  

Section 3.4.

  Several Obligations      43  

Section 3.5.

  Fees      43  

Section 3.6.

  Computations      44  

Section 3.7.

  Usury      44  

Section 3.8.

  Statements of Account      45  

Section 3.9.

  Defaulting Lenders      45  

Section 3.10.

  Taxes      48  

Article IV. [Reserved.]

     52  

Article V. Yield Protection, Etc.

     52  

Section 5.1.

  Additional Costs; Capital Adequacy      52  

Section 5.2.

  Suspension of LIBOR Loans      53  

Section 5.3.

  Illegality; Replacement Rate      54  

Section 5.4.

  Compensation      55  

Section 5.5.

  Treatment of Affected Loans      55  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.6.

  Replacement of Lenders      56  

Section 5.7.

  Change of Lending Office      57  

Section 5.8.

  Assumptions Concerning Funding of LIBOR Loans      57  

Article VI. Conditions Precedent

     57  

Section 6.1.

  Initial Conditions Precedent      57  

Section 6.2.

  Conditions Precedent to All Loans and Letters of Credit      59  

Article VII. Representations and Warranties

     60  

Section 7.1.

  Representations and Warranties      60  

Section 7.2.

  Survival of Representations and Warranties, Etc.      66  

Article VIII. Affirmative Covenants

     67  

Section 8.1.

  Preservation of Existence and Similar Matters      67  

Section 8.2.

  Compliance with Applicable Law      67  

Section 8.3.

  Maintenance of Property      67  

Section 8.4.

  Conduct of Business      67  

Section 8.5.

  Insurance      67  

Section 8.6.

  Payment of Taxes and Claims      68  

Section 8.7.

  Books and Records; Inspections      68  

Section 8.8.

  Use of Proceeds      68  

Section 8.9.

  Environmental Matters      68  

Section 8.10.

  Further Assurances      69  

Section 8.11.

  Material Contracts      69  

Section 8.12.

  REIT Status      69  

Section 8.13.

  [Reserved.]      69  

Section 8.14.

  Guarantors      69  

Article IX. Information

     70  

Section 9.1.

  Quarterly Financial Statements      70  

Section 9.2.

  Year-End Statements      70  

Section 9.3.

  Compliance Certificate      71  

Section 9.4.

  Other Information      71  

Section 9.5.

  Electronic Delivery of Certain Information      73  

Section 9.6.

  Public/Private Information      74  

Section 9.7.

  USA Patriot Act Notice; Compliance      75  

Article X. Negative Covenants

     75  

Section 10.1.

  Financial Covenants      75  

Section 10.2.

  Negative Pledge      77  

Section 10.3.

  Restrictions on Intercompany Transfers      77  

Section 10.4.

  Merger, Consolidation, Sales of Assets and Other Arrangements      77  

Section 10.5.

  Plans      78  

Section 10.6.

  Fiscal Year      78  

Section 10.7.

  Modifications of Organizational Documents and Material Contracts      78  

Section 10.8.

  Use of Proceeds      79  

Section 10.9.

  [Reserved.]      79  

Section 10.10.

  Transactions with Affiliates      79  

Section 10.11.

  Derivatives Contracts      79  

Section 10.12.

  Holdings Covenant      79  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Article XI. Default

     80  

Section 11.1.

  Events of Default      80  

Section 11.2.

  Remedies Upon Event of Default      83  

Section 11.3.

  Remedies Upon Default      84  

Section 11.4.

  Marshaling; Payments Set Aside      84  

Section 11.5.

  Allocation of Proceeds      85  

Section 11.6.

  Letter of Credit Collateral Account      86  

Section 11.7.

  Rescission of Acceleration by Requisite Lenders      87  

Section 11.8.

  Performance by Administrative Agent      87  

Section 11.9.

  Rights Cumulative      87  

Article XII. The Administrative Agent

     88  

Section 12.1.

  Appointment and Authorization      88  

Section 12.2.

  Administrative Agent as Lender      89  

Section 12.3.

  Approvals of Lenders      89  

Section 12.4.

  Notice of Events of Default      90  

Section 12.5.

  Administrative Agent’s Reliance      90  

Section 12.6.

  Indemnification of Administrative Agent      91  

Section 12.7.

  Lender Credit Decision, Etc.      91  

Section 12.8.

  Successor Administrative Agent      92  

Section 12.9.

  [Reserved.]      93  

Section 12.10.

  Specified Derivatives Contracts      93  

Article XIII. Miscellaneous

     93  

Section 13.1.

  Notices      93  

Section 13.2.

  Expenses      95  

Section 13.3.

  Setoff      96  

Section 13.4.

  Litigation; Jurisdiction; Other Matters; Waivers      97  

Section 13.5.

  Successors and Assigns      98  

Section 13.6.

  Amendments and Waivers      102  

Section 13.7.

  Nonliability of Administrative Agent and Lenders      104  

Section 13.8.

  Confidentiality      104  

Section 13.9.

  Indemnification      105  

Section 13.10.

  Termination; Survival      106  

Section 13.11.

  Severability of Provisions      107  

Section 13.12.

  GOVERNING LAW      107  

Section 13.13.

  Counterparts      107  

Section 13.14.

  Obligations with Respect to Loan Parties and Subsidiaries      107  

Section 13.15.

  Independence of Covenants      107  

Section 13.16.

  Limitation of Liability      107  

Section 13.17.

  Entire Agreement      108  

Section 13.18.

  Construction      108  

Section 13.19.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      108
 

Section 13.20.

  Headings      108  

 

 

-iii-



--------------------------------------------------------------------------------

SCHEDULE I

  Revolving Commitments

SCHEDULE 1.1.

  List of Loan Parties

SCHEDULE 1.2.

  Permitted Liens

SCHEDULE 1.3.

  Schedule of Reserves

SCHEDULE 7.1.(b)

  Ownership Structure

SCHEDULE 7.1.(f)

  Title to Properties; Liens

SCHEDULE 7.1.(g)

  Existing Indebtedness; Total Liabilities

SCHEDULE 7.1.(h)

  Material Contracts

SCHEDULE 7.1.(i)

  Litigation

SCHEDULE 7.1.(s)

  Affiliate Transactions

EXHIBIT A

  Form of Assignment and Assumption Agreement

EXHIBIT B

  Form of Disbursement Instruction Agreement

EXHIBIT C

  Form of Guaranty

EXHIBIT D

  Form of Notice of Borrowing

EXHIBIT E

  Form of Notice of Continuation

EXHIBIT F

  Form of Notice of Conversion

EXHIBIT G

  Form of Revolving Note

EXHIBIT H-1

  Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT H-2

  Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

EXHIBIT H-3

  Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT H-4

  Form of U.S. Tax Compliance Certificate (Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT I

  Form of Compliance Certificate

EXHIBIT J

  Form of Unencumbered Property Certificate



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (this “Agreement”) dated as of October 24, 2018 by and
among NUVEEN GLOBAL CITIES REIT OP, LP, a limited partnership formed under the
laws of the State of Delaware (the “Borrower”), NUVEEN GLOBAL CITIES REIT, INC.,
a corporation formed under the laws of the State of Maryland (“Parent”), each of
the financial institutions initially a signatory hereto or which may join
pursuant to Section 2.17, together with their respective successors and
assignees under Section 13.5. (the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, with WELLS FARGO SECURITIES, LLC, as sole
Lead Arranger and sole Bookrunner (in such capacities, the “Arranger”).

WHEREAS, the Administrative Agent, the Issuing Banks, and the Lenders desire to
make available to the Borrower a revolving credit facility in the initial amount
of $60,000,000, with an initial $10,000,000 letter of credit subfacility, on the
terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 5.1.(b).

“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as contractual representative of the Lenders under this Agreement, or
any successor Administrative Agent appointed pursuant to Section 12.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Unless
explicitly set forth to the contrary, a reference to an “Affiliate” means an
Affiliate of the Borrower.

“Aggregate Property Adjusted NOI” means, for any period, Net Operating Income
from all Properties for such period.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery or corruption, including without limitation, the Foreign
Corrupt Practices Act of 1977.



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism, money laundering, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto, including without limitation, any applicable provision of the Patriot
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such Person is subject..

“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Indebtedness to Total Asset Value as determined in accordance
with Section 10.1.(b):

 

Level

  

Ratio of Total

Indebtedness to Total

Asset Value

   Applicable Margin for
LIBOR Loans   Applicable
Margin for Base
Rate Loans 1    Less than 0.45 to 1.00    1.30%   0.30% 2    Greater than or
equal to 0.45 to 1.00 but less than 0.50 to 1.00    1.45%   0.45% 3    Greater
than or equal to 0.50 to 1.00 but less than 0.55 to 1.00    1.55%   0.55% 4   
Greater than or equal to 0.55 to 1.00 but less than or equal to 0.60 to 1.00   
1.90%   0.90%

The Applicable Margin shall be determined by the Administrative Agent from time
to time, based on the ratio of Total Indebtedness to Total Asset Value as set
forth in the Compliance Certificate most recently delivered by the Borrower
pursuant to Section 9.3. Any adjustment to the Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3. If the Borrower fails
to deliver a Compliance Certificate pursuant to Section 9.3., the Applicable
Margin shall equal the percentage corresponding to Level 4 until the first day
of the calendar month immediately following the month that the required
Compliance Certificate is delivered. Notwithstanding the foregoing, for the
period from the Effective Date through but excluding the date on which the
Administrative Agent first determines the Applicable Margin as set forth above,
the Applicable Margin shall be determined based on Level 1. Thereafter, such
Applicable Margin shall be adjusted from time to time as set forth in this
definition. The provisions of this definition shall be subject to
Section 2.6.(c).

“Appraised Value” means, with respect to any Property, the “as is” market value
of such Property as reflected in the most recent Current Appraisal of such
Property.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Arranger” has the meaning set forth in the introductory paragraph hereof.

 

- 2 -



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of 1978.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%.
Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.6.(c).

“Business Day ” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in New York, New York, are open for the conduct of their commercial
banking business, and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Loan, or
any Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market. Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

“Capitalization Rate” means (i) 6% in respect of multi-family Properties, (ii)
6.5% in respect of office, retail and industrial Properties and (iii) 7.5% in
respect of any other Properties not listed in clauses (i) and (ii) above.

 

- 3 -



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or the
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Lenders to fund participations in respect of Letter of Credit Liabilities, cash
or deposit account balances or, if the Administrative Agent and the applicable
Issuing Bank shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States or any of its agencies with maturities of not more than one year
from the date acquired; (b) certificates of deposit, banker’s acceptances and
time deposits with maturities of not more than one year from the date acquired
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by,

(x) a United States federal or state chartered commercial bank that has a
combined capital and surplus and undivided profits of not less than
$500,000,000, or (y) a commercial bank organized under the laws of any other
country which is a member of the Organisation for Economic Co-operation and
Development, or a political subdivision of any such country, acting through a
branch or agency, which bank has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short-term commercial
paper rating of at least A-2 or the equivalent by S&P or at least P-2 or the
equivalent by Moody’s; (c) reverse repurchase agreements with terms of not more
than thirty days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (b) above; (d) commercial paper issued by any
Person incorporated under the laws of the United States or any State thereof and
rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the
equivalent thereof by Moody’s, in each case with maturities of not more than one
year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940 which have net assets of at
least $500,000,000 and at least 85% of whose assets consist of securities and
other obligations of the type described in clauses (a) through (d) above.

“Commodity Exchange Act” means the Commodity Exchange Act, 7 U.S.C. § 1 et seq.

“Compliance Certificate” has the meaning given that term in Section 9.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.

 

- 4 -



--------------------------------------------------------------------------------

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Revolving Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan,
(c) the Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit
or the amendment of a Letter of Credit that extends the maturity, or increases
the Stated Amount, of such Letter of Credit.

“Current Appraisal” means, as of any date of determination with respect to any
Property, an M.A.I. appraisal acceptable to the Administrative Agent as to form,
prepared by a professional appraiser having at least the minimum qualifications
required under Applicable Law governing the Administrative Agent and the
Lenders, including without limitation, FIRREA, or as otherwise reasonably
acceptable to the Administrative Agent, and determining the “as is” market value
of such Property as between a willing buyer and a willing seller of such
Property, which appraisal is dated as of a date that is no more than twelve
months prior to such date of determination. The Administrative Agent hereby
acknowledges and agrees that Situs RERC constitutes a professional appraiser
acceptable to the Administrative Agent for purposes of this Agreement.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within 2 Business Days of the
date when due, (b) has notified the Borrower, the Administrative Agent, or any
Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within 3
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made

 

- 5 -



--------------------------------------------------------------------------------

with such Lender. Any determination by the Administrative Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, each Issuing Banks, and each
Lender.

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

“Development Property ” means a Property currently under development that has
not achieved an Occupancy Rate of 80.0% or more or, subject to the last sentence
of this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed. The term
“Development Property” shall include real property of the type described in the
immediately preceding sentence that satisfies both of the following conditions:
(i) it is to be (but has not yet been) acquired by the Borrower, any Subsidiary
or any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition and (ii) a
third party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Borrower, any Subsidiary or any
Unconsolidated Affiliate.

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Dollars” or “$” means the lawful currency of the United States.

“EBITDA” means, with respect to a Person for any period and without duplication:
(a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including without limitation, gains
and losses from the sale of operating Properties; and (v) equity in net income
(loss) of its Unconsolidated Affiliates; plus (b) such Person’s Ownership Share
of EBITDA of its Unconsolidated Affiliates. EBITDA shall be adjusted to remove
any impact from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805. For purposes of this
definition, nonrecurring items shall be deemed to include (x) gains and losses
on early extinguishment of Indebtedness, (y) non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

- 6 -



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which all of the conditions precedent set
forth in Section 6.1. shall have been fulfilled or waived by all of the Lenders.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.5.(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.5.(b)(iii)).

“Eligible Ground Lease” means a ground lease containing terms and conditions
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease, including
without limitation, the following: (a) a remaining term (exclusive of any
unexercised extension options) of 40 years or more from the date the applicable
Property first becomes an Unencumbered Property; (b) the right of the lessee to
mortgage and encumber its interest in the leased property, and to amend the
terms of any such mortgage or encumbrance, in each case, without the consent of
the lessor; (c) the obligation of the lessor to give the holder of any mortgage
Lien on such leased property written notice of any defaults on the part of the
lessee and agreement of such lessor that such lease will not be terminated until
such holder has had a reasonable opportunity to cure or complete foreclosures,
and fails to do so; (d) acceptable transferability of the lessee’s interest
under such lease, including ability to sublease; (e) acceptable limitations on
the use of the leased property; and (f) clearly determinable rental payment
terms which in no event contain profit participation rights.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed; (b) such Property is owned
one hundred percent (100%), directly or indirectly, in fee simple, or leased
under an Eligible Ground Lease, by the Borrower and/or a Guarantor;

(c) such Property is located in a State of the United States (other than Alaska
or Hawaii) or in the District of Columbia; (d) regardless of whether such
Property is owned by the Borrower or a Guarantor, the Borrower has the right
directly, or indirectly, to take the following actions without the need to
obtain the consent of any Person: (i) to create Liens on such Property as
security for Indebtedness of the Borrower or such Guarantor, as applicable, and
(ii) to sell, transfer or otherwise dispose of such Property; (e) neither such
Property, nor if such Property is owned by a Guarantor, any of the Borrower’s
direct or indirect ownership interest in such Guarantor, is subject to (i) any
Lien other than Permitted Liens (but not Permitted Liens described in clause
(g) of the definition of that term) or (ii) any Negative Pledge; (f) such
Property is not Land, a Development Property or a Major Redevelopment Property;
and (g) such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters which,
individually or collectively, are not material to the profitable operation of
such Property.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or

 

- 7 -



--------------------------------------------------------------------------------

any approval given, under any such Environmental Law, including, without
limitation, any and all claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages, contribution,
indemnification cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to human
health or the environment.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to

time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan for which the notice
obligations have not been waived by regulation; (b) the withdrawal of a member
of the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan
year in which it was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a

 

- 8 -



--------------------------------------------------------------------------------

determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA), in reorganization (within the
meaning of Section 4241 of ERISA), or in “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is in “at risk” status (within
the meaning of Section 430 of the Internal Revenue Code or Section 303 of
ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under any
applicable provision of the Guaranty). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

- 9 -



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Revolving Loan or Revolving
Commitment pursuant to an Applicable Law in effect on the date on which (i) such
Lender acquires such interest in the Revolving Loan or Revolving Commitment
(other than pursuant to an assignment request by the Borrower under
Section 5.6.) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 3.10., amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.10.(g) and

(d) any U.S. federal withholding Taxes imposed under FATCA.

“Extended Letter of Credit” has the meaning given that term in Section 2.4.(b).

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
Except as otherwise provided herein, Fair Market Value shall be determined by
the Borrower acting in good faith conclusively evidenced by a certification
thereof delivered to the Administrative Agent (together with supporting
information regarding its determination of such Fair Market Value as reasonably
requested by the Administrative Agent) or, with respect to any asset valued at
no more than $500,000, such determination may be made by the chief financial
officer, chief executive officer or head of portfolio management of the Borrower
evidenced by an officer’s certificate delivered to the Administrative Agent.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.

 

- 10 -



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter dated as of October 9, 2018, by and
among the Borrower, the Arranger and the Administrative Agent.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

“Fixed Charges” means, with respect to a Person and for a given period: (a) the
Interest Expense of such Person for such period, plus (b) the aggregate of all
regularly scheduled principal payments on Indebtedness payable by such Person
during such period (excluding balloon, bullet or similar payments of principal
due upon the stated maturity of Indebtedness), plus (c) the aggregate amount of
all Preferred Dividends paid by such Person during such period, plus (d) Reserve
for Replacements. The Parent’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included when determining the Fixed Charges of
the Parent.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities with respect to
Letters of Credit issued by such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis, minus (or plus) (b) gains (or losses) from debt
restructuring and sales of property during such period, plus (c) depreciation
with respect to such Person’s real estate assets and amortization (other than
amortization of deferred financing costs) of such Person for such period, all
after adjustment for Unconsolidated Affiliates. Adjustments for Unconsolidated
Affiliates will be calculated to reflect funds from operations on the same
basis.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (including Statement
of Financial Accounting Standards No. 168, “The FASB Accounting Standards
Codification”) or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession in the United
States, which are applicable to the circumstances as of the date of
determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

- 11 -



--------------------------------------------------------------------------------

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include (i) each Subsidiary (other than an Excluded
Subsidiary) that directly or indirectly owns an Unencumbered Property, (ii) each
Subsidiary (other than an Excluded Subsidiary) that guarantees, or otherwise
becomes obligated in respect of, any Indebtedness of the Borrower or any other
Subsidiary, and (iii) the Parent.

“Guaranteed” or to “Guarantee” means, as to any Person (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guaranty” means the guaranty executed and delivered to the Administrative Agent
by the Guarantors pursuant to Section 6.1. or 8.14. and substantially in the
form of Exhibit C.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business that is not more than 60-days past due); (b) all obligations of such
Person, whether or not for

 

- 12 -



--------------------------------------------------------------------------------

money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) net
obligations under any Derivatives Contract not entered into as a hedge against
interest rate risk in respect of existing Indebtedness, in an amount equal to
the Derivatives Termination Value thereof at such time (but in no event less
than zero); (h) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability); and (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation (provided the amount of such Indebtedness that is expressly
made non-recourse or limited-recourse (limited solely to the assets securing
such Indebtedness) to such Person shall be deemed to be equal to the lesser of
(i) the aggregate principal amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith). Indebtedness of a Person shall include Indebtedness of any other Person
to the extent such Indebtedness is recourse to such first Person. All Revolving
Loans and Letter of Credit Liabilities shall constitute Indebtedness of the
Borrower.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period. The
Parent’s Ownership Share of the Interest Expense of its Unconsolidated
Affiliates will be included when determining the Interest Expense of the Parent.

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such LIBOR Loan,
and ending on the numerically corresponding day in the first calendar month
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (a) if any
Interest Period would otherwise end after the Revolving Termination Date, such
Interest Period shall end on the Revolving Termination Date and (b) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the immediately following Business Day (or, if such immediately
following Business Day falls in the next calendar month, on the immediately
preceding Business Day).

 

- 13 -



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guarantee of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment but giving
effect to any returns or distributions of capital or repayment of principal
actually received in case by such Person with respect thereto.

“Issuing Bank” means Wells Fargo (and its successors and permitted assignees) in
its capacity as an issuer of Letters of Credit pursuant to Section 2.4.

“L/C Commitment Amount” has the meaning given to that term in Section 2.4.(a).

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its successors and permitted assigns; provided, however,
that except as otherwise expressly provided herein, the term “Lender”, shall
exclude any Lender (or its Affiliates) in its capacity as a Specified
Derivatives Provider.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 12.5., , in each case, their respective successors and permitted
assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

 

- 14 -



--------------------------------------------------------------------------------

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under the sole dominion and control of the
Administrative Agent.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, (i) a Lender (other
than a Lender that is the Issuing Bank for the applicable Letter of Credit)
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.4. in the related Letter of Credit, and
the Lender that is the Issuing Bank for such Letter of Credit shall be deemed to
hold a Letter of Credit Liability in an amount equal to its retained interest in
the related Letter of Credit after giving effect to the acquisition by the other
Lenders of their participation interests under such Section and (ii) if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.3(b), with respect to any LIBOR Loan for any Interest Period, the
rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate as set by the ICE Benchmark Administration
(“ICE”) (or the successor thereto if ICE is no longer making such rate
available) for deposits in Dollars for a period equal to the applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of the applicable Interest Period by (ii) a percentage equal to 1
minus the Eurodollar Reserve Percentage. If, for any reason, the rate referred
to in the preceding clause (i) does not appear on Reuters Screen LIBOR01 Page
(or any applicable successor page), then the rate to be used for such clause
(i) shall be determined by the Administrative Agent to be the arithmetic average
of the rate per annum at which deposits in Dollars would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
Any change in the maximum rate of reserves described in the preceding clause
(ii) shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective. Notwithstanding the foregoing, (x) in no event
shall LIBOR (including, without limitation, any Replacement Rate with respect
thereto) be less than 0% and (y) unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 5.3(b), in the event that
a Replacement Rate with respect to LIBOR is implemented then all references
herein to LIBOR shall be deemed references to such Replacement Rate.

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.

 

- 15 -



--------------------------------------------------------------------------------

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge,
conditional sale or other title retention agreement, or other security title or
encumbrance of any kind in respect of any property of such Person, or upon the
income, rents or profits therefrom; (b) any arrangement, express or implied,
under which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the UCC or its equivalent in any jurisdiction, other than any
precautionary filing not otherwise constituting or giving rise to a Lien,
including a financing statement filed (i) in respect of a lease not constituting
a Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien.

“Loan Document” means this Agreement, each Revolving Note, the Guaranty, each
Letter of Credit Document, the Fee Letter and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than any Specified Derivatives
Contract).

“Loan Party” means each of the Borrower, the Parent, and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
to secure all or a portion of the Obligations. Schedule 1.1. sets forth the Loan
Parties in addition to the Borrower as of the Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses
(a) through (c), on or prior to the Revolving Termination Date.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Borrower, any Guarantor or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders, the Issuing Banks and the Administrative Agent under any of the Loan
Documents or (e) the timely payment of the principal of or interest on the Loans
or other amounts payable in connection therewith or the timely payment of all
Reimbursement Obligations.

“Material Contract” means any Tenant Lease and any contract or other arrangement
(other than Loan Documents and Specified Derivatives Contracts), whether written
or oral, to which the Borrower, or any other Loan Party is a party as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

 

- 16 -



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the
following (without duplication and determined on a consistent basis with prior
periods): (a) rents and other revenues received in the ordinary course from such
Property (including proceeds from rent loss or business interruption insurance
(but not in excess of the actual rent otherwise payable) but excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent), minus (b) all expenses paid
(excluding interest but including an appropriate accrual for property taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Parent and its Subsidiaries and any
property management fees), minus (c) the Reserve for Replacements for such
Property as of the end of such period, minus (d) the greater of (i) the actual
property management fee paid during such period with respect to such Property
and (ii) an imputed management fee in an amount equal to 3% of the gross
revenues for such Property for such period.

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Non-Consenting Lender” means any Lender that does not approve any consent,
approval, amendment or waiver that (a) requires the consent of all Lenders or
all affected Lenders in accordance with the terms of Section 13.6. and (b) has
been approved by the Requisite Lenders.

 

- 17 -



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Revolving Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates of the Borrower
and paying rent at rates not materially less than rates generally prevailing at
the time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for thirty
(30) or more days to (b) the aggregate net rentable square footage of such
Property.

“Off-Balance Sheet Obligations” means, with respect to a Person: (a) obligations
of such Person in respect of any financing transaction or series of financing
transactions (including factoring arrangements) pursuant to which such Person or
any Subsidiary of such Person has sold, conveyed or otherwise transferred, or
granted a security interest in, accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a special
purpose Subsidiary or Affiliate of such Person; (b) obligations of such Person
under a sale and leaseback transaction that does not create a liability on the
balance sheet of such Person; (c) obligations of such Person under any so-called
“synthetic” lease transaction; (d) obligations of such Person under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the

 

- 18 -



--------------------------------------------------------------------------------

balance sheet of such Person; and (e) in the case of the Parent, liabilities and
obligations of the Parent, any Subsidiary or any other Person in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10 Q or Form 10 K
(or their equivalents) which the Parent is required to file with the SEC.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Parent” has the meaning set forth in the introductory paragraph hereof.

“Participant” has the meaning given that term in Section 13.5.(d).

“Participant Register” has the meaning given that term in Section 13.5.(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws), which, in each case,
are not at the time required to be paid or discharged under Section 8.6.; (b)
the claims of materialmen, mechanics, carriers, warehousemen or landlords for
labor, materials, supplies or rentals incurred in the ordinary course of
business, which, in each case, are not at the time required to be paid or
discharged under Section 8.6.; (c) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation,

 

- 19 -



--------------------------------------------------------------------------------

unemployment insurance or similar Applicable Laws; (d) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or impair the intended use thereof in
the business of such Person; (e) the rights of tenants under leases or subleases
not interfering with the ordinary conduct of business of such Person; (f) Liens
in favor of the Administrative Agent for its benefit and the benefit of the
other Lender Parties; (g) Liens in existence on the Agreement Date and set forth
on Schedule 1.2.; and (h) so long as the underlying obligations in respect
thereof are not increased, replacements and renewals of the Liens set forth on
Schedule 1.2.

“Person ” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, with respect to any principal of any Revolving Loan,
any Reimbursement Obligation, or any other Obligation, a rate per annum equal to
the Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans plus two percent (2.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Borrower or any Subsidiary. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent, the Borrower or a
Subsidiary, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

“Principal Office” means the office of the Administrative Agent located at 600
South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.

“Property” means a parcel (or group of related parcels) of real property owned
or leased (in whole or in part) by the Parent, the Borrower, any Subsidiary or
any Unconsolidated Affiliate.

 

- 20 -



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Register” has the meaning given that term in Section 13.5.(c).

“Regulatory Change” means the occurrence, after the Agreement Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit issued by such Issuing Bank.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, trustees, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.

“Replacement Rate” has the meaning assigned thereto in Section 5.3(b)

“Requisite Lenders” means, as of any date, (a) Lenders having at least 51% of
the aggregate amount of the Revolving Commitments of all Lenders or (b) if the
Revolving Commitments have been terminated or reduced to zero, Lenders holding
at least 51% of the principal amount of the aggregate outstanding Loans and
Letter of Credit Liabilities; provided that (i) in determining such percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders. For purposes of this definition, a Lender
shall be deemed to hold a Letter of Credit Liability to the extent such Lender
has acquired a participation therein under the terms of this Agreement and has
not failed to perform its obligations in respect of such participation.

 

- 21 -



--------------------------------------------------------------------------------

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the amount set forth on Schedule 1.3. by
Property type, times (b) the number of days in such period divided by (c) 365.
If the term Reserve for Replacements is used without reference to any specific
Property, then it shall be determined on an aggregate basis with respect to all
Properties and the applicable Ownership Shares of all Properties of all
Unconsolidated Affiliates.

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer, the lead portfolio manager
and the assistant portfolio manager of the Borrower or such Subsidiary.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of the Parent or any of its Subsidiaries now or hereafter outstanding;
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Parent or any of its Subsidiaries now or hereafter outstanding.

“Revolving Commitment” means, as to each Lender, such Lender’s obligation to
make Revolving Loans pursuant to Section 2.1., to issue (in the case of an
Issuing Bank) and to participate (in the case of the other Lenders) in Letters
of Credit pursuant to Section 2.4.(i), in an amount up to, but not exceeding the
amount set forth for such Lender on Schedule I as such Lender’s “Revolving
Commitment Amount” or as set forth in any applicable Assignment and Assumption,
or agreement executed by a Person becoming a Lender in accordance with
Section 2.17., as the same may be reduced from time to time pursuant to
Section 2.13. or Section 3.09 or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 13.5.
or increased as appropriate to reflect any increase effected in accordance with
Section 2.17.

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities at such time.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Revolving Commitment.

 

- 22 -



--------------------------------------------------------------------------------

“Revolving Termination Date” means October 24, 2021, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.14.

“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States, including without limitation, OFAC or the U.S.
Department of State, or by the United Nations Security Council, Her Majesty’s
Treasury, the European Union or any other Governmental Authority, (b) any Person
located, operating, organized or resident in a Sanctioned Country, (c) an agency
of the government of a Sanctioned Country or (d) any Person Controlled by any
Person or agency described in any of the preceding clauses (a) through (c).

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States, including without
limitation, OFAC or the U.S. Department of State, or by the United Nations
Security Council, Her Majesty’s Treasury, the European Union or any other
Governmental Authority.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent, shall include (without duplication) the Parent’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933.

“Solvent” means, when used with respect to any Person on any relevant date of
determination, that (a) the fair value and the fair salable value of its assets
(excluding any Indebtedness due from any Affiliate of such Person) are each in
excess of the fair valuation of its total liabilities (including all contingent
liabilities computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is able
to pay its debts or other obligations in the ordinary course as they mature; and
(c) such Person has capital not unreasonably small to carry on its business and
all business in which it proposes to be engaged.

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider.

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Effective Date), is a party to a
Specified Derivatives Contract with a Loan Party, in each case in its capacity
as a party to such Specified Derivatives Contract.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

- 23 -



--------------------------------------------------------------------------------

“Stated Amount ” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP. Unless explicitly set
forth to the contrary, a reference to a “Subsidiary” means a direct or indirect
Subsidiary of the Borrower.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of (x) for the period from the Closing Date through the Trigger Date, 75%
and (y) thereafter, 25% of total consolidated assets (exclusive of depreciation)
at such time of the Borrower and its Subsidiaries determined on a consolidated
basis.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent and its Subsidiaries determined on a consolidated basis plus accumulated
depreciation and amortization, minus (to the extent included when determining
stockholders’ equity of the Parent and its Subsidiaries): (a) the amount of any
write- up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP, all determined
on a consolidated basis.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant Lease” means any lease entered into by the Borrower or any Loan Party
with respect to any portion of a Property.

“TIAA” means Teachers Insurance and Annuity Association of America.

“TIAA Change of Control” means any material change, direct or indirect, in the
management of TIAA, provided that the following shall not constitute a TIAA
Change of Control: (A) any merger, consolidation or reorganization in which TIAA
is the surviving entity, or (B) any change in TIAA’s independent fiduciary or
any change in the personnel (including, without limitation, any portfolio
managers) or ancillary services provided by TIAA or any Affiliate thereof.

“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis:

 

- 24 -



--------------------------------------------------------------------------------

(a) cash and Cash Equivalents (other than tenant deposits and other cash and
Cash Equivalents that are subject to a Lien or a Negative Pledge or the
disposition of which is restricted in any way); plus

(b) with respect to any Property owned as of the determination date and for
which there is a Current Appraisal, the Appraised Value of such Property; plus

(c) with respect to any Property owned as of the determination date and for
which there does not exist a Current Appraisal (i) Net Operating Income for such
Property for the fiscal quarter most recently ended multiplied by 4 divided by
(ii) the Capitalization Rate; plus

(d) the purchase price paid by the Borrower or any Subsidiary (less any amounts
paid to the Borrower or such Subsidiary as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or in connection with other similar
arrangements) for any Property acquired by the Borrower or such Subsidiary
during the prior 12 calendar months; plus

(e) the GAAP book value of all Development Properties; plus

(f) the GAAP book value of Unimproved Land; plus

(g) the Fair Market Value of marketable securities traded on a liquid exchange
and other Investments in Persons that are not Unconsolidated Affiliates or
Subsidiaries; plus

(h) direct or indirect (e.g., through ownership of units in a debt fund)
ownership of Mortgage Receivables (to be valued based on aggregate book value);
plus

(i) the net asset value as reported quarterly to the Borrower by the applicable
fund or investment manager of direct or indirect (e.g., through ownership of
units in a fund) ownership interests in real property located outside of the
United States.

For purposes of determining Total Asset Value:

(1) Development Properties and Properties acquired by the Borrower or any
Subsidiary during the fiscal quarter most recently ended shall be excluded from
the immediately preceding clause (b);

(2) Net Operating Income from Development Properties, Properties disposed of by
the Borrower or any Subsidiary during the fiscal quarter most recently ended and
Properties acquired by the Borrower or any Subsidiary during the fiscal quarter
most recently ended shall be excluded from the immediately preceding clause (c);

(3) to the extent the amount of Total Asset Value attributable to Properties
leased under ground leases would exceed 10.0% of Total Asset Value, such excess
shall be excluded;

(4) to the extent the amount of Total Asset Value attributable to Unimproved
Land would exceed 5.0% of Total Asset Value, such excess shall be excluded;

(5) to the extent the amount of Total Asset Value attributable to marketable
securities that are traded on a liquid exchange and other Investments in Persons
that are not Unconsolidated Affiliates or Subsidiaries would exceed 15.0% of
Total Asset Value, such excess shall be excluded;

 

- 25 -



--------------------------------------------------------------------------------

(6) to the extent the amount of Total Asset Value attributable to Unconsolidated
Affiliates would exceed 10.0% of Total Asset Value, such excess shall be
excluded;

(7) to the extent the amount of Total Asset Value attributable to direct or
indirect (e.g., through ownership of units in a debt fund) ownership of Mortgage
Receivables (to be valued based on aggregate book value) would exceed 10.0% of
Total Asset Value, such excess shall be excluded;

(8) to the extent the amount of Total Asset Value attributable to Development
Properties and Properties under construction (to be valued based on Total
Budgeted Cost) would exceed 10.0% of Total Asset Value, such excess shall be
excluded;

(9) to the extent the amount of Total Asset Value attributable to direct or
indirect (e.g., through ownership of units in a fund) ownership interests in
real property located outside the United States would exceed 15.0% of Total
Asset Value, such excess shall be excluded;

(10) In addition to the foregoing limitations, to the extent the amount of Total
Asset Value attributable to the items described in (1) through (9) above would
exceed 30% of Total Asset Value, such excess shall be excluded; and

(11) The Parent’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
shall be included in the calculation of Total Asset Value consistent with the
above described treatment for assets owned by the Borrower or a Subsidiary.

“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to achieve an Occupancy Rate of 100%,
including without limitation, all amounts budgeted with respect to all of the
following: (a) acquisition of land and any related improvements; (b) a
reasonable and appropriate reserve for construction interest; (c) a reasonable
and appropriate operating deficit reserve; (d) tenant improvements; (e) leasing
commissions and (f) other hard and soft costs associated with the development or
redevelopment of such Property. With respect to any Property to be developed in
more than one phase, the Total Budgeted Cost shall exclude budgeted costs (other
than costs relating to acquisition of land and related improvements) to the
extent relating to any phase for which (i) construction has not yet commenced
and (ii) a binding construction contract has not been entered into by the
Borrower, any other Subsidiary or any Unconsolidated Affiliate, as the case may
be.

“Total Indebtedness” means, as to any Person as of a given date and without
duplication: (a) all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis and (b) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person.

“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person;
(b) all accounts payable and accrued expenses of such Person; (c) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a contractual agreement (excluding any such obligation (i) to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock) and (ii) which such Person can
terminate without incurring expenses and losses in excess of 5.0% of the
aggregate amount payable by such Person if the transaction contemplated by such

 

- 26 -



--------------------------------------------------------------------------------

contractual agreement were to be consummated in accordance with its terms); (d)
all liabilities of any Unconsolidated Affiliate of such Person, which
liabilities such Person has Guaranteed or is otherwise obligated on a recourse
basis; and (e) such Person’s Ownership Share of the Total Liabilities of any
Unconsolidated Affiliate of such Person. For purposes of clause (c) of this
definition, the amount of Total Liabilities of a Person at any given time in
respect of (x) a contract to purchase or otherwise acquire unimproved or fully
developed real property shall be equal to (i) the total purchase price payable
by such Person under such contract if, at such time, the seller of such real
property would be entitled to specifically enforce such contract against such
Person, otherwise, (ii) the aggregate amount of due diligence deposits, earnest
money payments and other similar payments made by such Person under such
contract which, at such time, would be subject to forfeiture upon termination of
the contract and (y) a contract relating to the acquisition of real property
which the seller is required to develop or renovate prior to, and as a condition
precedent to, such acquisition, shall equal the maximum amount reasonably
estimated to be payable by such Person under such contract assuming performance
by the seller of its obligations under such contract, which amount shall
include, without limitation, any amounts payable after consummation of such
acquisition which may be based on certain performance levels or other related
criteria. For purposes of this definition, if the assets of a Subsidiary of a
Person consist solely of Equity Interests in one Unconsolidated Affiliate of
such Person and such Person is not otherwise obligated in respect of the
Indebtedness of such Unconsolidated Affiliate, then only such Person’s Ownership
Share of the Indebtedness of such Unconsolidated Affiliate shall be included as
Total Liabilities of such Person.

“Trigger Date” means the date that is eighteen months after the Closing Date.

“Type” with respect to any Revolving Loan refers to whether such Loan or portion
thereof is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Adjusted NOI” means, for any period, Net Operating Income from all
Unencumbered Properties for such period.

“Unencumbered Asset Value” means, as of any date of determination:

(a) with respect to any Unencumbered Property owned as of the determination date
and for which there is a Current Appraisal, the Appraised Value of such
Property; plus

(b) with respect to any Unencumbered Property owned as of the determination date
and for which there does not exist a Current Appraisal, Unencumbered Adjusted
NOI for the fiscal quarter most recently ended divided by the Capitalization
Rate; plus

(c) the purchase price paid by the Borrower or any Subsidiary (less any amounts
paid to the Borrower or such Subsidiary as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or in connection with other similar
arrangements) for any Unencumbered Property acquired by the Borrower or such
Subsidiary during the fiscal quarter most recently ended.

 

- 27 -



--------------------------------------------------------------------------------

For purposes of determining Unencumbered Asset Value: (i) Unencumbered Adjusted
NOI from Eligible Properties disposed of by the Borrower or any Subsidiary
during the fiscal quarter most recently ended shall be excluded, (ii) to the
extent any Property ceases to be an Eligible Property, such Property shall be
excluded, (iii) to the extent the amount of Unencumbered Asset Value
attributable to Properties leased under ground leases would exceed 10% of the
Unencumbered Asset Value, such excess amount shall be excluded, (iv) at all
times after the Trigger Date, to the extent the amount of Unencumbered Asset
Value attributable to any one Unencumbered Property would exceed 15% of the
Unencumbered Asset Value, such excess amount shall be excluded, and (v) at all
times after the Trigger Date, to the extent the amount of Unencumbered Asset
Value attributable to any one tenant would exceed 15% of the Unencumbered Asset
Value, such excess amount shall be excluded.

“Unencumbered Property ” means each Eligible Property that is included by the
Borrower in the calculation of Unencumbered Asset Value.

“Unencumbered Property Certificate” has the meaning given that term in
Section 9.4(d).

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

“United States” means the United States of America.

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.

“Unsecured Interest Expense” means, with respect to a Person and for any period,
the greater of (a) all Interest Expense of such Person for such period
attributable to Unsecured Indebtedness of such Person or (b) five percent
(5.0%); provided that the 5% floor shall only be included for financial covenant
calculation purposes, and not for other reporting.

“U.S. Person ” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned and
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

- 28 -



--------------------------------------------------------------------------------

Section 1.2. General; References to Central Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the appropriate Lenders
pursuant to Section 13.6.); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding the preceding
sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly
provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Except as expressly provided otherwise in any Loan Document,
(i) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified, extended,
restated, replaced or supplemented from time to time and (ii) any reference to
any Person shall be construed to include such Person’s permitted successors and
permitted assigns. Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Central time daylight or standard, as
applicable.

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Applicable Margin and compliance by the Parent or the
Borrower with any financial covenant contained in any of the Loan Documents only
the Ownership Share of the Parent or the Borrower, as applicable, of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included.

 

- 29 -



--------------------------------------------------------------------------------

Section 1.4. Rates.

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.16., each Lender
severally and not jointly agrees to make Revolving Loans denominated in Dollars
to the Borrower during the period from and including the Effective Date to but
excluding the Revolving Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, the amount of such Lender’s
Revolving Commitment. Each borrowing of Revolving Loans shall be in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess thereof.
Notwithstanding the immediately preceding two sentences but subject to
Section 2.16., a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments. Within the foregoing limits and subject to the
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans.

(b) Requests for Revolving Loans. Not later than 11:00 a.m. Central time at
least 1 Business Day prior to a borrowing of Revolving Loans that are to be Base
Rate Loans and not later than 11:00 a.m. Central time at least 3 Business Days
prior to a borrowing of Revolving Loans that are to be LIBOR Loans, the Borrower
shall deliver to the Administrative Agent a Notice of Borrowing. Each Notice of
Borrowing shall specify the aggregate principal amount of the Revolving Loans to
be borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the use of the proceeds of such Revolving Loans, the Type of the
requested Revolving Loans, and if such Revolving Loans are to be LIBOR Loans,
the initial Interest Period for such Revolving Loans. Each Notice of Borrowing
shall be irrevocable once given and binding on the Borrower. Prior to delivering
a Notice of Borrowing, the Borrower may (without specifying whether a Revolving
Loan will be a Base Rate Loan or a LIBOR Loan) request that the Administrative
Agent provide the Borrower with the most recent LIBOR available to the
Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request or as soon as possible thereafter.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Lender of the proposed borrowing. Each Lender shall, in accordance
with the provisions of Section 3.2, deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Administrative Agent at
the Principal Office, in immediately available funds not later than 11:00 a.m.
Central time on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Central time on the
date of the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent.

(d) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such

 

- 30 -



--------------------------------------------------------------------------------

assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender. In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay the amount of such
interest to the Administrative Agent for the same or overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays to the
Administrative Agent the amount of such Revolving Loan, the amount so paid shall
constitute such Lender’s Revolving Loan included in the borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.

Section 2.2. [Reserved.]

Section 2.3. [Reserved.]

Section 2.4. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.16., the Issuing Banks, on behalf of the
Lenders, agree to issue for the account of the Borrower or any Subsidiary during
the period from and including the Effective Date to, but excluding, the date 30
days prior to the Revolving Termination Date, one or more standby letters of
credit (each a “Letter of Credit”) denominated in Dollars up to a maximum
aggregate Stated Amount at any one time outstanding not to exceed $10,000,000 as
such amount may be reduced from time to time in accordance with the terms hereof
(the “L/C Commitment Amount”); provided, however, that an Issuing Bank shall not
be obligated to issue any Letter of Credit if after giving effect to such
issuance, the aggregate Stated Amounts of Letters of Credit issued by such
Issuing Bank and then outstanding would exceed such Issuing Bank’s pro rata
share of the L/C Commitment Amount.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to the approval of the applicable Issuing Bank and
the Borrower. Notwithstanding the foregoing, in no event may (i) the expiration
date of any Letter of Credit extend beyond the date that is 30 days prior to the
Revolving Termination Date, or (ii) any Letter of Credit have a duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the applicable Issuing Bank but in no
event shall any such provision permit the extension of the current expiration
date of such Letter of Credit beyond the earlier of (x) the date that is 30 days
prior to the Revolving Termination Date and (y) the date one year after the
current expiration date. Notwithstanding the foregoing, a Letter of Credit may,
as a result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Termination Date (any such Letter of Credit being referred to as
an “Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the applicable Issuing
Bank and the Lenders no later than 30 days prior to the Revolving Termination
Date, Cash Collateral for such Letter of Credit for deposit into the Letter of
Credit Collateral Account in an amount equal to the Stated Amount of such Letter
of Credit; provided, that the obligations of the Borrower under this Section in
respect of such

 

- 31 -



--------------------------------------------------------------------------------

Extended Letters of Credit shall survive the termination of this Agreement and
shall remain in effect until no such Extended Letters of Credit remain
outstanding. If the Borrower fails to provide Cash Collateral with respect to
any Extended Letter of Credit by the date 30 days prior to the Revolving
Termination Date, such failure shall be treated as a drawing under such Extended
Letter of Credit (in an amount equal to the maximum Stated Amount of such Letter
of Credit), which shall be reimbursed (or participations therein funded) by the
Lenders in accordance with the immediately following subsections (i) and (j),
with the proceeds being utilized to provide Cash Collateral for such Letter of
Credit. The initial Stated Amount of each Letter of Credit shall be at least
$100,000 (or such lesser amount as may be acceptable to the applicable Issuing
Bank, the Administrative Agent and the Borrower).

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank it desires to issue a Letter of Credit and the Administrative Agent
written notice at least 5 Business Days prior to the requested date of issuance
of such Letter of Credit, such notice to describe in reasonable detail the
proposed terms of such Letter of Credit and the nature of the transactions or
obligations proposed to be supported by such Letter of Credit, and in any event
shall set forth with respect to such Letter of Credit the proposed (i) initial
Stated Amount, (ii) beneficiary, and (iii) expiration date. The Borrower shall
also execute and deliver such customary applications and agreements for standby
letters of credit, and other forms as requested from time to time by the
applicable Issuing Bank. Provided the Borrower has given the notice prescribed
by the first sentence of this subsection and delivered such applications and
agreements referred to in the preceding sentence, subject to the other terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Section 6.2., the applicable Issuing Bank
shall issue the requested Letter of Credit on the requested date of issuance for
the benefit of the stipulated beneficiary but in no event prior to the date 5
Business Days following the date after which such Issuing Bank has received all
of the items required to be delivered to it under this subsection. An Issuing
Bank shall not at any time be obligated to issue any Letter of Credit if such
issuance would conflict with, or cause such Issuing Bank or any Lender to exceed
any limits imposed by, any Applicable Law. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. Upon the written request of the Borrower, an Issuing
Bank shall deliver to the Borrower a copy of each Letter of Credit issued by
such Issuing Bank within a reasonable time after the date of issuance thereof.
To the extent any term of a Letter of Credit Document (excluding any certificate
or other document presented by a beneficiary in connection with a drawing under
such Letter of Credit) is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control.

(d) Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that an Issuing Bank’s
failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse each Issuing Bank for the amount of each demand for payment under each
Letter of Credit issued by such Issuing Bank at or prior to the date on which
payment is to be made by such Issuing Bank to the beneficiary thereunder,
without presentment, demand, protest or other formalities of any kind. Upon
receipt by an Issuing Bank of any payment in respect of any Reimbursement
Obligation owing with respect to a Letter of Credit issued by such Issuing Bank,
such Issuing Bank shall promptly pay to the Administrative Agent for the account
of each Lender that has acquired a participation therein under the second
sentence of the immediately following subsection (i) such Lender’s Revolving
Commitment Percentage of such payment.

 

- 32 -



--------------------------------------------------------------------------------

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse the applicable Issuing Bank for a demand for payment under a Letter
of Credit by the date of such payment, the failure of which the applicable
Issuing Bank shall promptly notify the Administrative Agent, then (i) if the
applicable conditions contained in Article VI. would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Lender prompt notice of the amount of the Revolving Loan to be made available to
the Administrative Agent not later than 12:00 noon Central time and (ii) if such
conditions would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall apply. The limitations set forth in the
second sentence of Section 2.1.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

(f) Effect of Letters of Credit on Revolving Commitments. Upon the issuance by
an Issuing Bank of a Letter of Credit and until such Letter of Credit shall have
expired or been cancelled, the Revolving Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Revolving Commitment Percentage and (ii) (A)
the Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

(g) Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
issued by an Issuing Bank against such documents, such Issuing Bank shall only
be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Administrative Agent, any of the Issuing Banks or any of the Lenders
shall be responsible for, and the Borrower’s obligations in respect of Letters
of Credit shall not be affected in any manner by, (i) the form, validity,
sufficiency, accuracy, genuineness or legal effects of any document submitted by
any party in connection with the application for and issuance of or any drawing
honored under any Letter of Credit even if such document should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy, electronic mail or otherwise, whether or not they be in cipher; (v)
errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit, or of the proceeds thereof; (vii) the misapplication
by the beneficiary of any Letter of Credit or of the proceeds of any drawing
under any Letter of Credit; or (viii) any consequences arising from causes
beyond the control of the Issuing Banks, the Administrative Agent or the
Lenders. None of the above shall affect, impair or prevent the vesting of any of
the Issuing Bank’s, the Administrative Agent’s or any Lender’s rights or powers
hereunder. Any action taken or omitted to be taken by an Issuing Bank under or
in connection with any Letter of Credit issued by such Issuing Bank, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable

 

- 33 -



--------------------------------------------------------------------------------

judgment), shall not create against such Issuing Bank any liability to the
Borrower, the Administrative Agent or any Lender. In this connection, the
obligation of the Borrower to reimburse an Issuing Bank for any drawing made
under any Letter of Credit issued by such Issuing Bank, and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against such Issuing Bank, any other Issuing Bank, the Administrative Agent, any
Lender, any beneficiary of a Letter of Credit or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or in the
Letter of Credit Documents or any unrelated transaction; (D) any breach of
contract or dispute between the Borrower, the Issuing Bank, the Administrative
Agent, any Lender or any other Person; (E) any demand, statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein or made in
connection therewith being untrue or inaccurate in any respect whatsoever;
(F) any non-application or misapplication by the beneficiary of a Letter of
Credit or of the proceeds of any drawing under such Letter of Credit; (G)
payment by such Issuing Bank under any Letter of Credit against presentation of
a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of, or provide a right of setoff
against, the Borrower’s Reimbursement Obligations. Notwithstanding anything to
the contrary contained in this Section or Section 13.9., but not in limitation
of the Borrower’s unconditional obligation to reimburse an Issuing Bank for any
drawing made under a Letter of Credit as provided in this Section and to repay
any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, any Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, such Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, such Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, any Issuing Bank
or any Lender with respect to any Letter of Credit.

(h) Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Lenders, if any, required by Section 13.6. shall
have consented thereto. In connection with any such amendment, supplement or
other modification, the Borrower shall pay the fees, if any, payable under the
last sentence of Section 3.5.(c).

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by an Issuing Bank of any Letter of Credit each Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from such
Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Revolving Commitment Percentage of
the liability of such Issuing Bank with respect to such Letter of Credit and
each Lender thereby shall

 

- 34 -



--------------------------------------------------------------------------------

absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to such Issuing Bank to pay
and discharge when due, such Lender’s Revolving Commitment Percentage of such
Issuing Bank’s liability under such Letter of Credit. In addition, upon the
making of each payment by a Lender to the Administrative Agent for the account
of an Issuing Bank in respect of any Letter of Credit issued by it pursuant to
the immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of such Issuing Bank, the Administrative
Agent or such Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to such Issuing Bank by the
Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Revolving Commitment Percentage in any
interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to such Issuing Bank
pursuant to the second and the last sentences of Section 3.5.(c)).

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of an Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Revolving
Commitment Percentage of each drawing paid by such Issuing Bank under each
Letter of Credit issued by it to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Lender shall be required to fund, whether as a Revolving Loan or
as a participation, shall not exceed such Lender’s Revolving Commitment
Percentage of such drawing except as otherwise provided in Section 3.9.(d). If
the notice referenced in the second sentence of Section 2.4.(e) is received by a
Lender not later than 11:00 a.m. Central time, then such Lender shall make such
payment available to the Administrative Agent not later than 2:00 p.m. Central
time on the date of demand therefor; otherwise, such payment shall be made
available to the Administrative Agent not later than 1:00 p.m. Central time on
the next succeeding Business Day. Each Lender’s obligation to make such payments
to the Administrative Agent under this subsection, and the Administrative
Agent’s right to receive the same for the account of the applicable Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 11.1.(e) or (f), (iv) the termination of the Revolving Commitments or
(v) the delivery of Cash Collateral in respect of any Extended Letter of Credit.
Each such payment to the Administrative Agent for the account of the applicable
Issuing Bank shall be made without any offset, abatement, withholding or
deduction whatsoever.

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding issued by an Issuing Bank, such Issuing Bank shall provide to the
Administrative Agent, which shall promptly provide the same to each Lender and
the Borrower, a notice describing the aggregate amount of all Letters of Credit
issued by such Issuing Bank outstanding at such time. Upon the request of the
Administrative Agent from time to time, an Issuing Bank shall deliver any other
information reasonably requested by the Administrative Agent (or a Lender
through the Administrative Agent) with respect to such Letter of Credit that is
the subject of the request. Other than as set forth in this subsection, the
Issuing Banks and the Administrative Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of any Issuing Bank or the Administrative Agent to
perform its requirements under this subsection shall not relieve any Lender from
its obligations under the immediately preceding subsection (j).

(l) Extended Letters of Credit. Each Lender confirms that its obligations under
the immediately preceding subsections (i) and (j) shall be reinstated in full
and apply if the delivery of any Cash Collateral in respect of an Extended
Letter of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise.

 

- 35 -



--------------------------------------------------------------------------------

Section 2.5. [Reserved.]

Section 2.6. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender in accordance with Section 3.2, interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;
and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Revolving Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Revolving Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.

(c) Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within 10 Business Days of receipt of such written
notice. Any recalculation of interest or fees required by this provision shall
survive the termination of this Agreement, and this provision shall not in any
way limit any of the Administrative Agent’s, any Issuing Bank’s, or any Lender’s
other rights under this Agreement.

 

- 36 -



--------------------------------------------------------------------------------

Section 2.7. [Reserved.]

Section 2.8. Repayment of Loans.

The Borrower promises to repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Revolving Loans on the Revolving
Termination Date.

Section 2.9. Prepayments.

(a) Optional. Subject to Section 5.4., the Borrower may prepay any Revolving
Loan at any time without premium or penalty. The Borrower shall give the
Administrative Agent at least 3 Business Days prior written notice of the
prepayment of any Revolving Loan. Each voluntary prepayment of Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof.

(b) Mandatory.

(i) Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans, together with the aggregate amount of
all Letter of Credit Liabilities, exceeds the aggregate amount of the Revolving
Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Lenders, the amount of such excess.

(ii) Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Revolving Loans and any Reimbursement Obligations pro rata in accordance
with Section 3.2. and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations. If the Borrower is
required to pay any outstanding LIBOR Loans by reason of this Section prior to
the end of the applicable Interest Period therefor, the Borrower shall pay all
amounts due under Section 5.4.

(c) No Effect on Derivatives Contracts. No repayment or prepayment of the
Revolving Loans pursuant to this Section shall affect any of the Borrower’s
obligations under any Derivatives Contracts entered into with respect to the
Revolving Loans.

Section 2.10. Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount, and each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Administrative
Agent a Notice of Continuation not later than 11:00 a.m. Central time on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower

 

- 37 -



--------------------------------------------------------------------------------

once given. Promptly after receipt of a Notice of Continuation, the
Administrative Agent shall notify each Lender of the proposed Continuation. If
the Borrower shall fail to select in a timely manner a new Interest Period for
any LIBOR Loan in accordance with this Section, such Loan will automatically, on
the last day of the current Interest Period therefor, continue as a LIBOR Loan
with an Interest Period of one month; provided, however that if a Default or
Event of Default exists, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of Section 2.11. or the Borrower’s failure to comply with any
of the terms of such Section.

Section 2.11. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $500,000 and integral multiples of $100,000 in excess of that amount.
Each such Notice of Conversion shall be given not later than 11:00 a.m. Central
time 3 Business Days prior to the date of any proposed Conversion. Promptly
after receipt of a Notice of Conversion, the Administrative Agent shall notify
each Lender of the proposed Conversion. Subject to the restrictions specified
above, each Notice of Conversion shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Conversion specifying
(a) the requested date of such Conversion, (b) the Type of Loan to be Converted,
(c) the portion of such Type of Loan to be Converted, (d) the Type of Loan such
Loan is to be Converted into and (e) if such Conversion is into a LIBOR Loan,
the requested duration of the Interest Period of such Loan. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

Section 2.12. Notes.

(a) Notes. Except in the case of a Lender that has notified the Administrative
Agent in writing that it elects not to receive a Revolving Note, the Revolving
Loans made by each Lender shall, in addition to this Agreement, also be
evidenced by a Revolving Note, payable to the order of such Lender in a
principal amount equal to the amount of its Revolving Commitment as originally
in effect and otherwise duly completed.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Revolving Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Revolving Note, the Borrower shall at its own
expense execute and deliver to such Lender a new Revolving Note dated the date
of such lost, stolen, destroyed or mutilated Revolving Note.

 

- 38 -



--------------------------------------------------------------------------------

Section 2.13. Voluntary Reductions of the Revolving Commitments.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities) at any time and from time to time without penalty or premium
upon not less than 5 Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Revolving Commitments shall not be less than
$1,000,000 and integral multiples of $500,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Commitment Reduction Notice”); provided, however,
the Borrower may not reduce the aggregate amount of the Revolving Commitments
below $50,000,000 unless the Borrower is terminating the Revolving Commitments
in full. Promptly after receipt of a Commitment Reduction Notice the
Administrative Agent shall notify each Lender of the proposed termination or
Revolving Commitment reduction. The Revolving Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated. The
Borrower shall pay all interest and fees on the Revolving Loans accrued to the
date of such reduction or termination of the Revolving Commitments to the
Administrative Agent for the account of the Lenders, including but not limited
to any applicable compensation due to each Lender in accordance with
Section 5.4.

Section 2.14. Extension of Revolving Termination Date.

The Borrower shall have the right, exercisable two times, to request that the
Administrative Agent and the Lenders agree to extend the Revolving Termination
Date by one year. The Borrower may exercise such right only by executing and
delivering to the Administrative Agent at least 90 days but not more than 180
days prior to the current Revolving Termination Date, a written request for such
extension (an “Extension Request”). The Administrative Agent shall notify the
Lenders if it receives an Extension Request promptly upon receipt thereof.
Subject to satisfaction of the following conditions, the Revolving Termination
Date shall be extended for one year effective upon receipt by the Administrative
Agent of the Extension Request and payment of the fee referred to in the
following clause (y): (x) immediately prior to such extension and immediately
after giving effect thereto, (A) no Default or Event of Default shall exist and
(B) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents and (y) the Borrower shall have paid the
Fees payable under Section 3.5.(c). At any time prior to the effectiveness of
any such extension, upon the Administrative Agent’s request, the Borrower shall
deliver to the Administrative Agent a certificate from the chief executive
officer or chief financial officer certifying the matters referred to in the
immediately preceding clauses (x)(A) and (x)(B).

 

- 39 -



--------------------------------------------------------------------------------

Section 2.15. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Revolving Commitments are terminated and amounts are owing
hereunder or reduced to zero (whether voluntarily, by reason of the occurrence
of an Event of Default and the acceleration of the repayment obligations
hereunder or otherwise) there are any Letters of Credit outstanding hereunder
and the aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Lenders and the Issuing Banks, for deposit into the
Letter of Credit Collateral Account, an amount of money equal to the amount of
such excess.

Section 2.16. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Revolving Loan, no Issuing Bank shall be
required to issue a Letter of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.13. shall take effect, if immediately after
the making of such Loan, the issuance of such Letter of Credit or such reduction
in the Revolving Commitments, the aggregate principal amount of all outstanding
Revolving Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed the aggregate amount of the Revolving Commitments at
such time.

Section 2.17. Increase in Revolving Commitments.

The Borrower shall have the right to request increases in the aggregate amount
of the Revolving Commitments by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases the aggregate amount of the Revolving
Commitments shall not exceed $500,000,000. Each such increase in the Revolving
Commitments must be an aggregate minimum amount of $50,000,000 and integral
multiples of $5,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Commitments, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to such increase and
the allocations of the increase in the Revolving Commitments among such existing
Lenders and/or other banks, financial institutions and other institutional
lenders. No Lender shall be obligated in any way whatsoever to increase its
Revolving Commitment or provide a new Revolving Commitment, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. If a Person becomes a new Lender under
this Agreement, or if any existing Lender is increasing its Revolving
Commitment, such Lender shall on the date it becomes a Lender hereunder (or in
the case of an existing Lender, increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Lenders its Revolving Commitment
Percentage (determined with respect to the Lenders’ respective Revolving
Commitments and after giving effect to the increase of Revolving Commitments) of
any outstanding Revolving Loans, by making available to the Administrative Agent
for the account of such other Lenders, in same day funds, an amount equal to
(A) the portion of the outstanding principal amount of such Revolving Loans to
be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Lenders under Section 2.4.(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Lenders amounts payable, if any, to such Lenders under
Section 5.4. as a result of the prepayment of any such Revolving Loans.
Effecting the increase of the Revolving Commitments under this Section is
subject to the following conditions precedent: (x) no Default or Event of
Default shall be in existence on the effective date of such increase, (y) the
representations and warranties made or deemed made by the Borrower and any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects

 

- 40 -



--------------------------------------------------------------------------------

(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents, and (z) the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate, partnership, member or other necessary
action taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent, the
Issuing Banks and the Lenders covering such matters as reasonably requested by
the Administrative Agent; and (iii) new Revolving Notes executed by the
Borrower, payable to any new Lenders and replacement Revolving Notes executed by
the Borrower, payable to any existing Lenders increasing their Revolving
Commitments, in the amount of such Lender’s Revolving Commitment at the time of
the effectiveness of the applicable increase in the aggregate amount of the
Revolving Commitments. In connection with any increase in the aggregate amount
of the Revolving Commitments pursuant to this Section 2.17. any Lender becoming
a party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States,
provide to the Administrative Agent, its name, address, tax identification
number and/or such other information as shall be necessary for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

Section 2.18. Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Revolving Loan made by the Lenders or any of their Affiliates pursuant to
the Loan Documents as requested by an authorized representative of the Borrower
to any of the accounts designated in the Disbursement Instruction Agreement.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Revolving Notes or any other Loan Document
shall be made in Dollars, in immediately available funds, without setoff,
deduction or counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Revolving Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank. In the event the Administrative Agent fails to pay
such amounts to such Lender or such Issuing Bank, as the case may be, within one
Business Day of

 

- 41 -



--------------------------------------------------------------------------------

receipt of such amounts, the Administrative Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect. If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or an
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Banks, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or such Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.1. and 2.4.(e) shall be made from the Lenders, each
payment of the fees under Sections 3.5.(b), the first sentence of 3.5.(c), and
3.5.(e) shall be made for the account of the Lenders, and each termination or
reduction of the amount of the Revolving Commitments under Section 2.13. shall
be applied to the respective Revolving Commitments of the Lenders, pro rata
according to the amounts of their respective Revolving Commitments; (b) each
payment or prepayment of principal of Revolving Loans shall be made for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9., if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Revolving Commitments in effect at the time such Revolving Loans were
made, then such payment shall be applied to the Revolving Loans in such manner
as shall result, as nearly as is practicable, in the outstanding principal
amount of the Revolving Loans being held by the Lenders pro rata in accordance
with such respective Revolving Commitments; (c) each payment of interest on
Revolving Loans shall be made for the account of the Lenders, pro rata in
accordance with the amounts of interest on such Revolving Loans then due and
payable to the respective Lenders; (d) the Conversion and Continuation of
Revolving Loans of a particular Type (other than Conversions provided for by
Sections 5.1.(c) and 5.5.) shall be made pro rata among the Lenders according to
the amounts of their respective Revolving Loans, and the then current Interest
Period for each Lender’s portion of each such Loan of such Type shall be
coterminous; and (e) the Lenders’ participation in, and payment obligations in
respect of, Letters of Credit under Section 2.4., shall be in accordance with
their respective Revolving Commitment Percentages.

Section 3.3. Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations owing to such Lender resulting in such Lender
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other such Obligation greater than the share thereof
as provided in Section 3.2. or Section 11.5., as applicable, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in

the Revolving Loans and such other Obligations owing to the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the applicable Lenders ratably in accordance
with Section 3.2. or Section 11.5., as applicable; provided that:

 

- 42 -



--------------------------------------------------------------------------------

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 3.9.(e) or (z) any payment obtained by a Lender as
consideration for the assignment of, or sale of a participation in, any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrower or any of its Subsidiaries or Affiliates (as to which
the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Revolving Loan or to perform any
other obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all fees then due and payable as have been
agreed to in writing by the Borrower, the Arranger and the Administrative Agent
in the Fee Letter or otherwise.

(b) Facility Fees. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Lenders an unused facility fee equal to the sum of
the daily amount (the “Unused Amount”) by which the aggregate amount of the
Revolving Commitments exceeds the aggregate outstanding principal balance of
Revolving Loans and Letter of Credit Liabilities set forth in the table below
multiplied by the corresponding per annum rate:

 

Unused Amount

   Unused Fee
(percent per
annum)  

Greater than or equal to 50% of the aggregate amount of Revolving Commitments

     0.25 % 

Less than 50% of the aggregate amount of Revolving Commitments

     0.15 % 

 

- 43 -



--------------------------------------------------------------------------------

Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero.

(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin for LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or terminated or (y) to but excluding the date
such Letter of Credit is drawn in full; provided, however, notwithstanding
anything to the contrary contained herein, while any Event of Default exists,
such letter of credit fees shall accrue at the Post-Default Rate. In addition to
such fees, the Borrower shall pay to each Issuing Bank solely for its own
account, a fronting fee in respect of each Letter of Credit issued by such
Issuing Bank equal to 0.25 percent (0.25%) of the initial Stated Amount of such
Letter of Credit. The fees provided for in this subsection shall be
nonrefundable and payable, in the case of the fee provided for in the first
sentence, in arrears (i) quarterly on the first day of January, April, July and
October, (ii) on the Revolving Termination Date, (iii) on the date the Revolving
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent and in the case of the fee provided
for in the second sentence, at the time of issuance of such Letter of Credit.
The Borrower shall pay directly to each Issuing Bank from time to time on demand
all commissions, charges, costs and expenses in the amounts customarily charged
or incurred by such Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or any other transaction relating thereto.

(d) [Reserved.]

(e) Revolving Credit Extension Fee. If the Revolving Termination Date is being
extended in accordance with Section 2.14., the Borrower shall pay to the
Administrative Agent for the account of each Lender a fee equal to 0.125% of the
amount of such Lender’s Revolving Commitment (whether or not utilized). Such fee
shall be due and payable in full on the effective date of such extension.

(f) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by the Borrower and the
Administrative Agent.

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any
Revolving Loan, any Fees or any other Obligations due hereunder shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Revolving Loans
or other Obligations exceed the maximum rate of interest allowed by Applicable
Law and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law. The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use

 

- 44 -



--------------------------------------------------------------------------------

of money in connection with this Agreement is and shall be the interest
specifically described in Section 2.6.(a)(i) and (ii). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

Section 3.8. Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 13.6.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposures with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Revolving Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Issuing Banks’ future Fronting Exposures with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with subsection (e) below; sixth, to the payment of any amounts owing
to the Lenders or the Issuing Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or any Issuing Bank against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a

 

- 45 -



--------------------------------------------------------------------------------

court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Revolving Loans or amounts owing by such
Defaulting Lender under Section 2.4.(j) in respect of Letters of Credit (such
amounts “L/C Disbursements”), in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Article
VI. were satisfied or waived, such payment shall be applied solely to pay the
Revolving Loans of, and L/C Disbursements owed to, all Non- Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Revolving Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Revolving Loans and funded and unfunded participations in Letter of Credit
Liabilities are held by the Lenders pro rata in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents thereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5.(c) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Revolving Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Liabilities that has been reallocated to such
Non-Defaulting Lender pursuant to the immediately following subsection (d),

(y) pay to the Issuing Banks the amount of any such Fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Commitment Percentages (determined without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 13.19., no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

- 46 -



--------------------------------------------------------------------------------

(e) Cash Collateral.

(i) If the reallocation described in the immediately preceding subsection
(d) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
Cash Collateralize the Issuing Banks’ Fronting Exposures in accordance with the
procedures set forth in this subsection.

(ii) At any time that there shall exist a Defaulting Lender, within 1 Business
Day following the written request of the Administrative Agent or an Issuing Bank
(with a copy to the Administrative Agent), the Borrower shall Cash Collateralize
such Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to the immediately preceding subsection (d) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the aggregate Fronting Exposure of such Issuing Bank with respect to
Letters of Credit issued and outstanding at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Banks, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposures of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Banks’ Fronting Exposures shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Banks that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Banks may (but shall not be obligated to) agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and the
Issuing Banks agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause

 

- 47 -



--------------------------------------------------------------------------------

the Revolving Loans and funded and unfunded participations in Letters of Credit
to be held pro rata by the Lenders in accordance with their respective Revolving
Commitment Percentages (determined without giving effect to the immediately
preceding subsection (d)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(g) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

(h) Purchase of Defaulting Lender’s Commitment/Loans. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Revolving Commitment to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.5.(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Revolving Commitment via an assignment
subject to and in accordance with the provisions of Section 13.5.(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.5.(b),
shall pay to the Administrative Agent an assignment fee in the amount of $7,500.
The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.

Section 3.10. Taxes.

(a) Issuing Bank. For purposes of this Section, the term “Lender” includes the
Issuing Banks and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

- 48 -



--------------------------------------------------------------------------------

(d) Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

 

- 49 -



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II) an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of IRS Form
W-8BEN or W-8BEN-E, as applicable; or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W- 8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

- 50 -



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

- 51 -



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

ARTICLE IV. [RESERVED.]

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1. Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitments of such Lender or the
Revolving Loans made by, or participations in Letters of Credit held by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(b) Additional Costs. If any Regulatory Change shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in LIBOR) or any Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) imposes on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or the Revolving

Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Issuing Bank or other
Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

 

- 52 -



--------------------------------------------------------------------------------

(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b) or the
Replacement Rate provisions of Section 5.3(b) below, if by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 5.5. shall
apply).

(d) [Reserved.]

(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, the Issuing Banks and the Lenders, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank or a Lender,
to notify the Administrative Agent) of any event occurring after the Agreement
Date entitling the Administrative Agent, such Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable. The failure of the Administrative Agent, any Issuing Bank or any
Lender to give such notice shall not release the Borrower from any of its
obligations hereunder; provided, however, that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender or such Issuing Bank, as the case may be, notifies
the Borrower of the Regulatory Change giving rise to such increased costs or
reductions, and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Regulatory Change giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof). The Administrative Agent, each Issuing Bank and each Lender, as the
case may be, agrees to furnish to the Borrower (and in the case of an Issuing
Bank or a Lender to the Administrative Agent as well) a certificate setting
forth the basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent, such Issuing Bank or such Lender, as
the case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error. The Borrower shall pay the
Administrative Agent, any such Issuing Bank and or any such Lender, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 5.2. Suspension of LIBOR Loans.

Unless and until a Replacement Rate is implemented in accordance with
Section 5.3.(b) below, anything herein to the contrary notwithstanding, if, on
or prior to the determination of LIBOR for any Interest Period:

(a) the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for the ascertaining
LIBOR for such Interest Period;

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein; or

 

- 53 -



--------------------------------------------------------------------------------

(c) the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

Section 5.3. Illegality; Replacement Rate.

(a) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender shall determine (which determination shall be conclusive and binding)
that it is unlawful for such Lender to honor its obligation to make or maintain
LIBOR Loans hereunder, then such Lender shall promptly notify the Borrower
thereof (with a copy of such notice to the Administrative Agent) and such
Lender’s obligation to make or Continue, or to Convert Loans of any other Type
into, LIBOR Loans shall be suspended until such time as such Lender may again
make and maintain LIBOR Loans (in which case the provisions of Section 5.5.
shall be applicable).

(b) Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 5.2 above, if the Administrative Agent has made the determination (such
determination to be conclusive absent manifest error) that (i) the circumstances
described in Section 5.2 have arisen and that such circumstances are unlikely to
be temporary, (ii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the United States
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the United States syndicated
loan market in the applicable currency, then the Administrative Agent may, to
the extent practicable (in consultation with the Borrower and as determined by
the Administrative Agent to be generally in accordance with similar situations
in other transactions in which it is serving as administrative agent or
otherwise consistent with market practice generally), establish a replacement
interest rate (the “Replacement Rate”), in which case, the Replacement Rate
shall, subject to the next two sentences, replace such applicable interest rate
for all purposes under the Loan Documents unless and until (A) an event
described in Section 5.2 or subsections (i), (ii) or (iii) occurs with respect
to the Replacement Rate or (B) the Requisite Lenders (directly, or through the
Administrative Agent) notify the Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate. In connection with the establishment
and application of the Replacement Rate, this Agreement and the other Loan
Documents shall be amended solely with the consent of the Administrative Agent,
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 5.3(b) (including, without limitation,
adjustments to the interest rate margins or interest rate benchmark floors as
the Administrative Agent or the Requisite Lenders may request to equalize (to
the extent practicable), as of the effective date of such amendment, the sum of
the Replacement Rate and any applicable interest rate margin with respect
thereto (taking into account applicable currencies and/or interest periods) with
the sum of the applicable interest rate being replaced with such Replacement
Rate and the interest rate margin applicable thereto). Notwithstanding anything
to the contrary in this Agreement or the other Loan Documents (including,
without limitation, Section 13.6), such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received,

 

- 54 -



--------------------------------------------------------------------------------

within five (5) Business Days of the delivery of such amendment to the Lenders,
written notices from such Lenders that in the aggregate constitute Requisite
Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (b), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).

Section 5.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration or the exercise by the Borrower of its rights
under Section 5.6.) on a date other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.

Section 5.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1., Section 5.2.
or Section 5.3. that gave rise to such Conversion no longer exist:

 

- 55 -



--------------------------------------------------------------------------------

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Revolving Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), 5.2. or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Revolving Loans held by the Lenders holding
LIBOR Loans and by such Lender are held pro rata (as to principal amounts, Types
and Interest Periods) in accordance with their respective Revolving Commitments.

Section 5.6. Replacement of Lenders.

If (a) a Lender requests compensation pursuant to Section 5.1. or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.10
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 5.7, or if any Lender is a
Defaulting Lender or a Non- Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 13.5), all of its interests, rights (other than its
existing rights to payments pursuant to Section 3.10 or Section 5.1) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 13.5.(b)(iv);

(ii) such Lender shall have received payment of (x) the aggregate principal
balance of all Revolving Loans then owing to the such Lender, plus (y) the
aggregate amount of payments previously made by the such Lender under
Section 2.4.(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to such Lender, or any other
amount as may be mutually agreed upon by such Lender and Eligible Assignee;

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.1. or payments required to be made pursuant to Section 3.10.,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable consent, approval, amendment or waiver.

 

- 56 -



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 5.7. Change of Lending Office.

If any Lender requests compensation under Section 5.1., or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.10.,
then such Lender shall (at the written request of the Borrower) use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 3.10. or Section 5.1., as the case may be, in the future, and
(b) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

Section 5.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes executed by the Borrower, payable to each applicable Lender
(excluding any Lender that has requested that it not receive Revolving Notes)
and complying with the terms of Section 2.12.(a);

(iii) the Guaranty executed by each of the Guarantors initially to be a party
thereto;

(iv) an opinion of Morgan, Lewis & Bockius LLP, counsel to the Borrower and the
other Loan Parties, addressed to the Administrative Agent and the Lenders and
covering such matters as the Administrative Agent may reasonably request;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

 

- 57 -



--------------------------------------------------------------------------------

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, requests for Letters of Credit, Notices of Conversion and
Notices of Continuation;

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix) an Unencumbered Property Certificate calculated as of the Effective Date;

(x) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ending September 30, 2018;

(xi) a Disbursement Instruction Agreement effective as of the Agreement Date;

(xii) copies of all Material Contracts (other than Tenant Leases) and Specified
Derivatives Contracts in existence on the Agreement Date;

(xiii) copies of the forms of Tenant Leases expected to be used for each
Property from the Effective Date until the Revolving Termination Date and each
Tenant Lease, other than Tenant Leases which relate to multi-family Properties,
entered into as of the Agreement Date with respect to such Property;

(xiv) evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;

(xv) a customary certificate, dated the Closing Date and signed by an authorized
officer of the Borrower, certifying as to the matters set forth in clauses (b),
(c), (d) and (e) below (as of the Closing Date after giving effect to this
Agreement and any borrowings or other extensions of credit hereunder that may be
made on the Closing Date); and

 

- 58 -



--------------------------------------------------------------------------------

(xvi) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;

(b) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

(c) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any material adverse change in the financial condition of the
Parent or the Borrower since June 30, 2018;

(d) no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (i) result in a Material Adverse Effect or (ii) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of the Parent, the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(e) the Borrower, the other Loan Parties and the other Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (i) any Applicable Law or (ii) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound;

(f) Upon the reasonable request of any Lender made at least ten (10) days prior
to the Closing Date, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five (5) days prior to the Closing Date;
and

(g) At least five (5) days prior to the Closing Date, any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver a Beneficial Ownership Certification in relation to such Borrower.

Section 6.2. Conditions Precedent to All Loans and Letters of Credit.

In addition to satisfaction or waiver of the conditions precedent to the first
Credit Event contained in Section 6.1., the obligations of (i) Lenders to make
any Revolving Loans and (ii) the Issuing Banks to issue Letters of Credit are
each subject to the further conditions precedent that: (a) no Default or Event
of Default shall exist as of the date of the making of such Loan or date of
issuance of such Letter of Credit or would exist immediately after giving effect
thereto, and no violation of the limits described in Section 2.16. would occur
after giving effect thereto; (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of the making of such Loan or date of issuance
of such Letter of Credit with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual

 

- 59 -



--------------------------------------------------------------------------------

circumstances not prohibited under the Loan Documents and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, and in the case of the issuance of a Letter of
Credit the applicable Issuing Bank and the Administrative Agent shall have
received a timely request for the issuance of such Letter of Credit. Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Revolving Loan is made or any Letter of Credit is issued that all conditions to
the making of such Loan or issuing of such Letter of Credit contained in this
Article VI. have been satisfied. Unless set forth in writing to the contrary,
the making of its initial Loan by a Lender shall constitute a certification by
such Lender to the Administrative Agent for the benefit of the Administrative
Agent and the Lenders that the conditions precedent for initial Loans set forth
in Sections 6.1. and 6.2. that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower and the other Loan
Parties is a corporation, partnership or other legal entity, duly organized or
formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect. None of the Borrower or
any other Loan Party is an EEA Financial Institution. As of the Closing Date,
the information included in the Beneficial Ownership Certification is true and
correct in all respects.

(b) Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Borrower setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed in such Schedule, (A) the Borrower
owns, free and clear of all Liens (other than Permitted Liens of the types
described in clause (a) of the definition of the term “Permitted Liens”), and
has the unencumbered right to vote, all outstanding Equity Interests in each
Subsidiary shown to be held by it on such Schedule, (B) all of the issued and
outstanding capital stock of each such Subsidiary organized as a corporation is
validly issued, fully paid and nonassessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Subsidiary. As of the Agreement Date, Part II of Schedule 7.1.(b) correctly sets
forth all Unconsolidated Affiliates of the Borrower, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Borrower.

 

- 60 -



--------------------------------------------------------------------------------

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. The Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents to which it is a
party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. The Loan Documents to which the
Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Borrower or any other Loan Party;

(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of any Loan Party, or any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the other Lender
Parties.

(e) Compliance with Law; Governmental Approvals. Each of the Borrower and the
other Loan Parties is in compliance with each Governmental Approval and all
other Applicable Laws relating to it except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.

(f) Title to Properties; Liens. Schedule 7.1.(f) is, as of the Agreement Date, a
complete and correct listing of all real estate assets of the Borrower and each
other Loan Party, setting forth, for each such Property, the current occupancy
status of such Property and whether such Property is a Development Property and,
if such Property is a Development Property, the status of completion of such
Property. Each of the Borrower and each other Loan Party has good, marketable
and legal title to, or a valid leasehold interest in, its respective assets.

(g) Existing Indebtedness; Total Liabilities. Part I of Schedule 7.1.(g) is, as
of the Agreement Date, a complete and correct listing of all Indebtedness
(including all Guarantees) of each of the Borrower and the other Loan Parties,
and if such Indebtedness is secured by any Lien, a description of all of the
property subject to such Lien. As of the Agreement Date, the Borrower and the
other Loan Parties have performed and are in compliance with all of the terms of
such Indebtedness and all instruments and agreements relating thereto, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute a default or event of
default, exists with respect to any such Indebtedness. Part II of Schedule
7.1.(g) is, as of the Agreement Date, a complete and correct listing of all
Total Liabilities of the Borrower and the other Loan Parties (excluding any
Indebtedness set forth on Part I of such Schedule).

 

- 61 -



--------------------------------------------------------------------------------

(h) Material Contracts. Schedule 7.1.(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts (other than Tenant
Leases). Each of the Borrower and the other Loan Parties that are parties to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.

(i) Litigation. Except as set forth on Schedule 7.1.(i), there are no actions,
suits or proceedings pending (or, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower or
any other Loan Party or any of their respective property in any court or before
any arbitrator of any kind or before or by any other Governmental Authority
which, (i) could reasonably be expected to have a Material Adverse Effect or
(ii) in any manner draws into question the validity or enforceability of any
Loan Document. There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to, any Loan Party
which, if such event occurs, could reasonably be expected to have a Material
Adverse Effect.

(j) Taxes. All federal, state and other tax returns of the Borrower and each
other Loan Party required by Applicable Law to be filed have been duly filed,
and all federal, state and other material taxes, assessments and other
governmental charges or levies upon, each Loan Party and their respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment or non-filing which is at the time permitted under
Section 8.6. As of the Agreement Date, none of the United States income tax
returns of the Borrower or any other Loan Party is under audit.

(k) Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ended December 31, 2017, and the related
audited consolidated statements of operations, shareholders’ equity and cash
flows for the fiscal year ended on such date, with the opinion thereon of
PricewaterhouseCoopers LLP, (ii) the audited consolidated balance sheet of the
Parent and its consolidated Subsidiaries for the fiscal quarter ended June 30,
2018, and the related audited consolidated statements of operations,
shareholders’ equity and cash flows for the fiscal quarter ended on such date,
with the opinion thereon of PricewaterhouseCoopers LLP, and (iii) the unaudited
consolidated balance sheet of the Parent and its consolidated Subsidiaries for
the fiscal quarter ended September 30, 2018, and the related unaudited
consolidated statements of operations, shareholders’ equity and cash flows of
the Parent and its consolidated Subsidiaries for the fiscal quarter period ended
on such date. Such financial statements (including in each case related
schedules and notes) are complete and correct in all material respects and
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Parent and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flows for such periods (subject, as to unaudited interim
statements, to changes resulting from normal year-end audit adjustments).
Neither the Parent nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

(l) No Material Adverse Change. Since September 30, 2018, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. Each of the Borrower and the other Loan Parties
is Solvent.

(m) Operating Statements. Each of the operating summaries pertaining to each of
the Properties then included in calculations of the Unencumbered Asset Value
delivered by the Borrower to the Administrative Agent in accordance with
Section 9.4.(e) fairly presents the Net Operating Income and Occupancy Rate of
each such Property for the period then ended.

 

- 62 -



--------------------------------------------------------------------------------

(n) ERISA.

(i) Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the
Borrower, nothing has occurred which would cause the loss of its reliance on
each Qualified Plan’s favorable determination letter or opinion letter.

(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715 in all material respects.
The “benefit obligation” of all Plans does not exceed the “fair market value of
plan assets” for such Plans by more than $10,000,000 all as determined by and
with such terms defined in accordance with FASB ASC 715.

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) there are no pending, or to the best
knowledge of the Borrower, threatened, claims, actions or lawsuits or other
action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) to the best knowledge of the Borrower,
there are no violations of the fiduciary responsibility rules by a member of the
ERISA Group with respect to any Benefit Arrangement; (iv) no member of the ERISA
Group has engaged in a non-exempt “prohibited transaction,” as defined in
Section 406 of ERISA and Section 4975 of the Internal Revenue Code, in
connection with any Plan, that would subject any member of the ERISA Group to a
material tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code; and (v) no assessment or tax has been
imposed under Section 4980H of the Internal Revenue Code.

(o) Absence of Default. None of the Loan Parties is in default under its
certificate or articles of incorporation or formation, bylaws, partnership
agreement or other similar organizational documents, and no event has occurred,
which has not been remedied, cured or waived: (i) which constitutes a Default or
an Event of Default; or (ii) which constitutes, or which with the passage of
time, the giving of notice, or both, would constitute, a default or event of
default by, any Loan Party under any agreement (other than this Agreement) or
judgment, decree or order to which any such Person is a party or by which any
such Person or any of its respective properties may be bound where such default
or event of default could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

- 63 -



--------------------------------------------------------------------------------

(p) Environmental Laws. In the ordinary course of business and from time to time
each of the Borrower and each other Loan Party conducts reviews of the effect of
Environmental Laws on its respective business, operations and properties,
including without limitation, its respective Properties, in the course of which
the Borrower or such other Loan Party identifies and evaluates associated actual
and potential liabilities and costs (including, without limitation, determining
whether any capital or operating expenditures are required for clean-up or
closure of properties presently or previously owned, determining whether any
capital or operating expenditures are required to achieve or maintain compliance
in all material respects with Environmental Laws or required as a condition of
any Governmental Approval, any contract, or any related constraints on operating
activities, determining whether any costs or liabilities exist in connection
with on-site or off-site treatment, storage, handling and disposal of wastes or
Hazardous Materials, and determining whether any actual or potential liabilities
to third parties, including employees, and any related costs and expenses
exist). Each of the Borrower and each other Loan Party: (i) is in compliance
with all Environmental Laws applicable to its business, operations and the
Properties, (ii) has obtained all Governmental Approvals which are required
under Environmental Laws, and each such Governmental Approval is in full force
and effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, nor has any Loan Party
received notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any Loan Party, their respective businesses,
operations or with respect to the Properties, may: (x) cause or contribute to an
actual or alleged violation of or noncompliance with Environmental Laws,
(y) cause or contribute to any other potential common-law or legal claim or
other liability, or (z) cause any of the Properties to become subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law or require the filing or recording of any notice, approval or
disclosure document under any Environmental Law and, with respect to the
immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any Hazardous Material, or
any other requirement under Environmental Law. There is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
mandate, order, lien, request, investigation, or proceeding pending or, to the
Borrower’s knowledge after due inquiry, threatened, against the Borrower or any
other Loan Party relating in any way to Environmental Laws which, could
reasonably be expected to have a Material Adverse Effect. None of the Properties
is listed on or proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority
list promulgated pursuant to any analogous state or local law. To the Borrower’s
knowledge, no Hazardous Materials generated at or transported from the
Properties are or have been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.

(q) Investment Company. None of the Borrower or any other Loan Party is
(i) required to register as an “investment company” within the meaning of the
Investment Company Act of 1940 or (ii) subject to any other Applicable Law which
purports to regulate or restrict its ability to borrow money or obtain other
extensions of credit or to consummate the transactions contemplated by this
Agreement or to perform its obligations under any Loan Document to which it is a
party.

(r) Margin Stock. None of the Borrower or any other Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.

 

- 64 -



--------------------------------------------------------------------------------

(s) Affiliate Transactions. Except as permitted by Section 10.10. or as
otherwise set forth on Schedule 7.1.(s), none of the Borrower or any other Loan
Party is a party to or bound by any agreement or arrangement with any Affiliate.

(t) Intellectual Property. Each of the Loan Parties owns or has the right to
use, under valid license agreements or otherwise, all patents, licenses,
franchises, trademarks, trademark rights, service marks, service mark rights,
trade names, trade name rights, trade secrets and copyrights (collectively,
“Intellectual Property”) necessary to the conduct of its businesses, without
known conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright, or other
proprietary right of any other Person. All such Intellectual Property is fully
protected and/or duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filing or
issuances. No material claim has been asserted by any Person with respect to the
use of any such Intellectual Property by the Borrower or any other Loan Party,
or challenging or questioning the validity or effectiveness of any such
Intellectual Property. The use of such Intellectual Property by the Borrower and
the other Loan Parties does not infringe on the rights of any Person, subject to
such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower or any other Loan Party that could
reasonably be expected to have a Material Adverse Effect.

(u) Business. As of the Agreement Date, the Borrower and the other Loan Parties
are engaged in the business of owning, operating and maintaining Real Property
Investments, together with other business activities incidental thereto.

(v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower or any other Loan Party
ancillary to the transactions contemplated hereby.

(w) Accuracy and Completeness of Information. The Borrower has disclosed to the
Administrative Agent, the Issuing Banks and the Lenders all agreements,
instruments and corporate or other restrictions to which the Borrower or any
other Loan Party is subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of the Borrower or any other Loan Party to the
Administrative Agent, any Issuing Bank or any Lender in connection with the
transactions contemplated by the Loan Documents and the negotiation of the Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished), taken together as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that, with respect to projected
financial information, pro forma financial information, estimated financial
information and other projected or estimated information, such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being recognized by the Lenders that projections are not to be viewed
as facts and that the actual results during the period or periods covered by
such projections may vary from such projections).

(x) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower or any other Loan Party constitutes “plan assets” within the meaning of
ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder. Assuming the accuracy of Section 13.5.(g), the execution, delivery
and performance of this Agreement and the other Loan Documents, and the
extensions of credit and repayment of amounts hereunder, do not and will not
constitute non-exempt “prohibited transactions” under ERISA or the Internal
Revenue Code.

 

- 65 -



--------------------------------------------------------------------------------

(y) Anti-Corruption Laws and Sanctions. None of the Borrower, any Subsidiary,
any of their respective directors, officers, or employees, or, to the Borrower’s
knowledge, its Affiliates or any agent or representative of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from this
Agreement, (i) is a Sanctioned Person or currently the subject or target of any
Sanctions, (ii) is owned or controlled by, or is acting on behalf of, a
Sanctioned Person, (iii) has its assets located in a Sanctioned Country in
violation of any Applicable Law, (iv) directly or indirectly derives revenues
from investments in, or transactions with, Sanctioned Persons in violation of
any Applicable Law, (v) has violated any Anti-Money Laundering Law in any
material respect, or (vi) to the best of the Borrower’s knowledge, after due
care and inquiry, is under investigation for an alleged breach of Sanctions,
Anti-Money Laundering Laws or Anti-Corruption Laws by a Governmental Authority
that enforces such Sanctions or laws, as applicable. Each of the Borrower and
its Subsidiaries, and to the knowledge of Borrower, each director, officer,
employee, agent and Affiliate of Borrower and each such Subsidiary, is in
compliance with the Anti-Corruption Laws in all material respects. The Borrower
has implemented, maintains in effect and complies with policies and procedures
designed to ensure compliance with the Anti-Money Laundering Laws,
Anti-Corruption Laws and applicable Sanctions by the Borrower, its Subsidiaries,
their respective directors, officers, employees, Affiliates and agents and
representatives of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from this Agreement.

(z) REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.

(aa) Unencumbered Properties. Each Property included in calculations of the
Unencumbered Asset Value satisfies all of the requirements contained in the
definition of “Unencumbered Properties” and Section 10.1(i) (except to the
extent such requirements were waived by the Requisite Lenders to the extent
permitted under Section 10.1(i) or Section 13.6.).

Section 7.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement or any of
the other Loan Documents (including, but not limited to, any such statement made
in or in connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Agreement Date and delivered to the
Administrative Agent, any Issuing Bank or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.14, the date on which any increase of
the Revolving Commitments is effectuated pursuant to Section 2.17, and at and as
of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Revolving Loans and the issuance of the Letters
of Credit.

 

- 66 -



--------------------------------------------------------------------------------

ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

Section 8.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4., the Borrower shall, and shall
cause each other Loan Party to, (a) preserve and maintain its respective
existence in the jurisdiction of its incorporation or formation, (b) preserve
and maintain its respective rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and (c) qualify and remain
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization except in the case of clauses (a) (solely with
respect to Guarantors), (b) and (c), to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 8.2. Compliance with Applicable Law.

The Borrower shall comply, and shall cause each other Loan Party to comply, and
the Borrower shall use, and shall cause each other Loan Party to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Borrower shall
maintain in effect and enforce policies and procedures designed to ensure
compliance with the Anti-Corruption Laws and applicable Sanctions by the
Borrower, its Subsidiaries, their respective directors, officers, employees,
Affiliates and agents and representatives of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from this Agreement.

Section 8.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party to, protect and preserve all of its
respective material properties, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain in
good repair, working order and condition all tangible properties, ordinary wear
and tear excepted.

Section 8.4. Conduct of Business.

The Borrower shall, and shall cause each other Loan Party to, carry on its
respective businesses as described in Section 7.1.(u).

Section 8.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party to, maintain insurance (on a
replacement cost basis) with financially sound and reputable insurance companies
against such risks and in such amounts as is customarily maintained by Persons
engaged in similar businesses or as may be required by Applicable Law. The
Borrower shall from time to time deliver to the Administrative Agent upon
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby. Such insurance shall, in any event, include terrorism
coverage.

 

- 67 -



--------------------------------------------------------------------------------

Section 8.6. Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party to, pay and discharge
when due (a) all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP.

Section 8.7. Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party to, keep proper books
of record and account in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities. The
Borrower shall, and shall cause each other Loan Party to, permit representatives
of the Administrative Agent or any Lender to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants (in the presence of an officer of the Borrower), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice. The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. The Borrower hereby authorizes and instructs
its accountants to discuss the financial affairs of the Borrower or any other
Loan Party with the Administrative Agent or any Lender in the presence of an
officer of the Borrower.

Section 8.8. Use of Proceeds.

The Borrower will use the proceeds of Loans only to provide for the working
capital needs of the Borrower and its Subsidiaries and for other general
organizational purposes of the Borrower and its Subsidiaries. The Borrower shall
only use Letters of Credit for the same purposes for which it may use the
proceeds of Loans.

Section 8.9. Environmental Matters.

The failure with which to comply could reasonably be expected to have a Material
Adverse Effect. The Borrower shall comply, and shall cause each other Loan Party
to comply, and the Borrower shall use, and shall cause each other Loan Party to
use, commercially reasonable efforts to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect. The Borrower shall, and shall cause each other Loan Party to, promptly
take all actions and pay or arrange to pay all costs necessary for it and for
the Properties to comply in all material respects with all Environmental Laws
and all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws. The Borrower shall, and shall cause each other Loan Party
to, promptly take all actions necessary to prevent the imposition of any Liens
on any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent, any Issuing Bank or any
Lender.

 

- 68 -



--------------------------------------------------------------------------------

Section 8.10. Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party to, duly execute and
deliver or cause to be duly executed and delivered, to the Administrative Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

Section 8.11. Material Contracts.

The Borrower shall, and shall cause each other Loan Party to, duly and
punctually perform and comply with any and all material representations,
warranties, covenants and agreements expressed as binding upon any such Person
under any Material Contract. The Borrower shall not, and shall not permit any
other Loan Party to, do or knowingly permit to be done anything to impair
materially the value of any of the Material Contracts.

Section 8.12. REIT Status.

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

Section 8.13. [Reserved.]

Section 8.14. Guarantors.

(a) Within five (5) Business Days following the date on which either of the
following conditions in clauses (i), (ii) or (iii) below first applies to any
Person that is not already a Guarantor, the Borrower shall deliver or cause to
be delivered to the Administrative Agent each of the following in form and
substance satisfactory to the Administrative Agent: (i) an Accession Agreement
executed by such Person (or if the Guaranty is not then in effect, a guaranty
agreement in form and substance satisfactory to the Administrative Agent) and
(ii) the items that would have been delivered under Sections 6.1.(a)(iv) through
(viii) and (xvi) and Section 6.1.(f) if such Person had been a Loan Party on the
Agreement Date:

(i) such Person that is a Subsidiary (other than an Excluded Subsidiary) owns,
directly or indirectly, an Unencumbered Property;

(ii) such Person that is a Subsidiary (other than an Excluded Subsidiary)
guarantees, or otherwise becomes obligated in respect of any Indebtedness of the
Borrower or any other Subsidiary; or

(iii) such Person acquires or otherwise holds, directly, any Equity Interests in
the Borrower.

 

- 69 -



--------------------------------------------------------------------------------

provided, however, promptly (and in any event within 5 Business Days) upon any
Excluded Subsidiary ceasing to be subject to the restriction which prevented it
from becoming a Guarantor on the Effective Date or delivering an Accession
Agreement pursuant to this Section, as the case may be, such Subsidiary shall
comply with the provisions of this Section.

(b) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor (other than Parent) from the Guaranty so long as: (i) such Guarantor
is not (or simultaneously upon its release as a Guarantor will not be) required
to be a party to the Guaranty under the immediately preceding subsection (a);
(ii) no Default or Event of Default shall then be in existence or would occur as
a result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 10.1.; (iii) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of such release with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents; and (iv) the
Administrative Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release. Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.

ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 9.1. Quarterly Financial Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 60 days after the end of
each of the first, second and third fiscal quarters of the Parent), the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
operations, stockholders’ equity and cash flows of the Parent and its
Subsidiaries for such period, setting forth to the extent required by the SEC in
each case in comparative form the figures as of the end of and for the
corresponding periods of the previous fiscal year, all of which shall be
certified by the chief executive officer or chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).

Section 9.2. Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 105 days after the end of
each fiscal year of the Parent), the audited consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of operations, stockholders’ equity and cash
flows of the Parent

 

- 70 -



--------------------------------------------------------------------------------

and its Subsidiaries for such fiscal year, setting forth to the extent required
by the SEC in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be (a) certified by the chief executive officer
or chief financial officer of the Parent, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the financial
position of the Parent and its Subsidiaries as at the date thereof and the
result of operations for such period and (b) accompanied by the report thereon
of independent certified public accountants of recognized national standing
acceptable to the Administrative Agent, whose report shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to (i) any “going concern” or like qualification or exception or (ii) any
qualification or exception as to the scope of such audit.

Section 9.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit I (a “Compliance
Certificate”) executed on behalf of the Parent by the chief financial officer of
the Parent (a) setting forth in reasonable detail as of the end of such fiscal
quarter or fiscal year, as the case may be, the calculations required to
establish whether the Parent was in compliance with the covenants contained in
Section 10.1.; and (b) stating that no Default or Event of Default exists, or,
if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure.

Section 9.4. Other Information.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Borrower or its Board of Directors by its independent public accountants
including, without limitation, any management report;

(b) Within 5 Business Days of the filing thereof, copies of all registration
statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;

(c) Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any other Loan Party or any other Subsidiary;

(d) Within 45 days after the end of each fiscal quarter of the Borrower, a
certificate substantially in the form of Exhibit J (an “Unencumbered Property
Certificate”) setting forth the information to be contained therein, including
without limitation a calculation of the Net Operating Income of each
Unencumbered Property as of the last day of such fiscal quarter;

(e) Within 45 days after the end of each fiscal quarter of the Borrower from the
Closing Date through the Trigger Date, an operating summary with respect to each
Property then included in calculations of the Unencumbered Asset Value,
including without limitation, a quarterly and year-to-date statement of Net
Operating Income and a leasing/occupancy status report, including Occupancy
Rate, together with a current rent roll for such Property;

(f) No later than 60 days before the end of each fiscal year of the Borrower
ending prior to the Revolving Termination Date, projected balance sheets,
operating statements, profit and loss projections and cash flow budgets of the
Borrower and its Subsidiaries on a consolidated basis for each quarter of the
next succeeding fiscal year, all itemized in reasonable detail, including in the
case of the

 

- 71 -



--------------------------------------------------------------------------------

cash flow budgets, excess operating cash flow, availability under this
Agreement, unused availability under committed development loans, unfunded
committed equity and any other committed sources of funds, as well as, cash
obligations for acquisitions, unfunded development costs, capital expenditures,
debt service, overhead, dividends, maturing Property loans, hedge settlements
and other anticipated uses of cash. The foregoing shall be accompanied by pro
forma calculations, together with detailed assumptions, required to establish
whether or not the Borrower, and when appropriate its consolidated Subsidiaries,
will be in compliance with the covenants contained in Sections 10.1. and at the
end of each fiscal quarter of the next succeeding fiscal year;

(g) No later than 30 days before the end of each fiscal year of the Borrower
ending prior to the Revolving Termination Date, a property budget for each
Property for the coming fiscal year of the Borrower, together with applicable
investment memorandums;

(h) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, upon one of the Borrower’s officers or one of the Borrower’s
management-level employees becoming aware of the occurrence of such ERISA Event,
a certificate of a responsible officer of the Borrower setting forth details as
to such occurrence and the action, if any, which the Borrower or applicable
member of the ERISA Group is required or proposes to take;

(i) To the extent any Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of any Loan Party or any other Subsidiary are
being audited;

(j) A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower, any other Loan Party or any other Subsidiary within
30 Business Days after the effectiveness thereof;

(k) Prompt notice of (i) any change in the senior management of the Borrower,
any other Loan Party, (ii) any change in the business, assets, liabilities,
financial condition, results of operations or business prospects of any Loan
Party or (iii) the occurrence of any other event which, in the case of any of
the immediately preceding clauses (i) through (iii), has had, or could
reasonably be expected to have, a Material Adverse Effect;

(l) Prompt notice of the occurrence of any Default or Event of Default or any
event which constitutes or which with the passage of time, the giving of notice,
or otherwise, would constitute a default or event of default by any Loan Party
under any Material Contract to which any such Person is a party or by which any
such Person or any of its respective properties may be bound;

(m) Promptly upon entering into any Material Contract (excluding contracts
related to individual Properties entered into in the ordinary course of
business) or Specified Derivatives Contract after the Agreement Date, a copy of
such contract;

(n) Prompt notice of any order, judgment or decree in excess of $100,000 having
been entered against any Loan Party or any other Subsidiary or any of their
respective properties or assets;

 

- 72 -



--------------------------------------------------------------------------------

(o) Any notification of a material violation of any Applicable Law or any
inquiry shall have been received by any Loan Party from any Governmental
Authority;

(p) Prompt notice of the acquisition, incorporation or other creation of any
Subsidiary, the purpose for such Subsidiary, the nature of the assets and
liabilities thereof and whether such Subsidiary is a Wholly Owned Subsidiary of
the Borrower;

(q) Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;

(r) Promptly, upon each request, such information and documentation as a Lender
may request in order to comply with applicable “know your customer” and
Anti-Money Laundering Laws, including without limitation, the Patriot Act;

(s) Promptly, and in any event within 3 Business Days after the Borrower obtains
knowledge thereof, written notice of the occurrence of any of the following:
(i) the Borrower or any Loan Party shall receive notice that any violation of or
noncompliance with any Environmental Law has or may have been committed or is
threatened; (ii) the Borrower or any Loan Party shall receive notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, or is about to be filed or initiated against any
such Person alleging any violation of or noncompliance with any Environmental
Law or requiring any such Person to take any action in connection with the
release or threatened release of Hazardous Materials; (iii) the Borrower or any
Loan Party shall receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for any costs
associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Borrower or any Loan Party shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim, and the matters covered by notices referred to in any of
the immediately preceding clauses (i) through (iv), whether individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;

(t) Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding;

(u) To the extent the Borrower or any Loan Party is aware of the same, prompt
notice of any matter that has had, or which could reasonably be expected to
have, a Material Adverse Effect; and

(v) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding any Property or the business, assets, liabilities, condition
(financial or otherwise), results of operations or business prospects of the
Borrower, any other Loan Party or any other Subsidiary as the Administrative
Agent or any Lender may reasonably request; provided that, with respect to any
additional information regarding a Property, the Borrower shall only be required
to deliver information which exists at the time such information is requested.

Section 9.5. Electronic Delivery of Certain Information.

(a) Subject in all cases to clause (c) hereof, documents required to be
delivered pursuant to the Loan Documents may be delivered by electronic
communication and delivery, including, the Internet, e-mail or intranet websites
to which the Administrative Agent and each Lender have access (including a
commercial, third-party website or a website sponsored or hosted by the
Administrative Agent or the

 

- 73 -



--------------------------------------------------------------------------------

Borrower) provided that the foregoing shall not apply to (i) notices to any
Lender (or the Issuing Banks) pursuant to Article II. and (ii) any Lender that
has notified the Administrative Agent and the Borrower that it cannot or does
not want to receive electronic communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered 24 hours
after the date and time on which the Administrative Agent or the Borrower posts
such documents or the documents become available on a commercial website and the
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 11:00 a.m. Central time on
the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, the Borrower shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

(c) Notwithstanding anything to the contrary contained herein, documents or
other information required to be delivered pursuant to this Section 9.1 – 9.4
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and, if so delivered, shall be deemed
to have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).

Section 9.6. Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”. Notwithstanding
the foregoing, each Lender who does not wish to receive Private Information
agrees to cause at least one individual at or on behalf of such Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of any website provided pursuant to Section 9.5. in
order to enable such Lender or its delegate, in accordance with such Lender’s
compliance procedures and Applicable Law, including United States federal and
state securities laws, to make reference to Information Materials that are not
made available through the “Public Side Information” portion of such website
provided pursuant to Section 9.5. and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal and state securities laws.

 

- 74 -



--------------------------------------------------------------------------------

Section 9.7. USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, a cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, the Borrower and/or other Loan
Parties, as applicable, shall comply with the following covenants:

Section 10.1. Financial Covenants.

For so long as this Agreement is in effect, the Parent shall comply with the
following financial covenants:

(a) Minimum Tangible Net Worth. The Parent shall not permit Tangible Net Worth
at any time to be less than (i) 75% of the Tangible Net Worth as of the fiscal
quarter most recently ended prior to the Closing Date plus (ii) 75% of the Net
Proceeds of all Equity Issuances effected at any time after such fiscal quarter
end by the Parent or any of its Subsidiaries to any Person other than the Parent
or any of its Subsidiaries.

(b) Ratio of Total Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of

(i) Total Indebtedness of the Parent and its Subsidiaries to (ii) Total Asset
Value to exceed 0.60 to 1.00 at any time.

(c) Ratio of EBITDA to Fixed Charges. The Parent shall not permit the ratio of
(i) EBITDA of the Parent and its Subsidiaries for the fiscal quarter most
recently ending to (ii) Fixed Charges of the Parent and its Subsidiaries for
such period, to be less than 1.50 to 1.00 as of the last day of such period.

(d) Ratio of Secured Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries
to (ii) Total Asset Value to exceed 0.40 to 1.00 at any time.

(e) Ratio of Secured Recourse Indebtedness to Total Asset Value. The Parent
shall not permit the ratio of (i) Secured Indebtedness that is recourse to the
Borrower, any Guarantor or any of their respective Subsidiaries (other than
Secured Indebtedness that is solely recourse to a special purpose vehicle the
only assets of which is the ownership of an individual Property and assets
necessary to own and maintain such Property) to (ii) Total Asset Value to exceed
0.10 to 1.00 at any time.

(f) Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Parent
shall not permit the ratio of (i) Unsecured Indebtedness of the Parent and its
Subsidiaries for the fiscal quarter most recently ending to (ii) Unencumbered
Asset Value for such period, to be less than 0.60 to 1.00 as of the last day of
such period.

 

- 75 -



--------------------------------------------------------------------------------

(g) Ratio of Unencumbered Adjusted NOI to Unsecured Interest Expense. The Parent
shall not permit the ratio of (i) Unencumbered Adjusted NOI for the fiscal
quarter most recently ending to

(ii) Unsecured Interest Expense of the Parent and its Subsidiaries for such
period, to be less than 2.00 to 1.00 as of the last day of such period.

(h) Ratio of Aggregate Property Adjusted NOI to Total Indebtedness (Balance
Sheet Debt Yield Test). The Parent shall not permit the ratio of (i) Aggregate
Property Adjusted NOI for the fiscal quarter most recently ending multiplied by
four (4) to (ii) Total Indebtedness of the Parent and its Subsidiaries for such
period, to be less than 0.10 to 1.00 as of the last day of such period.

(i) Unencumbered Pool Requirements:

(i) At all times during the period commencing on the Closing Date and ending on
the Trigger Date:

(A) Each Unencumbered Property shall remain an Eligible Property;

(B) Not more than 10% of Unencumbered Asset Value shall be attributable to
Unencumbered Properties subject to a ground lease;

(C) There shall be a minimum of four (4) Unencumbered Properties; and

(D) Each Unencumbered Property shall have been approved by the Administrative
Agent, such approval not to be unreasonably withheld or delayed (and the
Administrative Agent shall endeavor to respond to any request of approval within
ten (10) Business Days following the date on which required diligence and
property information is provided).

(ii) At all times after the Trigger Date:

(A) Each Unencumbered Property shall remain an Eligible Property;

(B) Unencumbered Asset Value shall equal or be greater than $300,000,000; and

(C) There shall be a minimum of eight (8) Unencumbered Properties.

(j) Dividends and Other Restricted Payments.

(i) Prior to a Default or Event of Default, there shall be no limitation on
dividends or other Restricted Payments by the Parent, the Borrower and their
Subsidiaries, so long as no Default or Event of Default would result therefrom;

(ii) While a Default or Event of Default exists, the Parent, the Borrower and
their Subsidiaries will not declare or make any distributions or other
Restricted Payments except that the Borrower may pay cash dividends to the
Parent and other holders of partnership interests in the Borrower with respect
to any fiscal year ending during the term of this Agreement to the extent
necessary for the Parent to distribute, and the Parent may so distribute, cash
dividends to its shareholders in an aggregate amount not to exceed the amount
required for the Parent to remain in compliance with Section 8.12; provided,
however, that if a Default or Event of Default under Sections 11.1(a), (e) or
(f) exists or if the Obligations have been accelerated as a result of an Event
of Default, the Parent and the Borrower may not make any Restricted Payments;
and

 

- 76 -



--------------------------------------------------------------------------------

(iii) Subsidiaries (other than the Borrower) may make Restricted Payments to the
Borrower and other Subsidiaries that are Guarantors at any time.

Section 10.2. Negative Pledge.

The Borrower shall not, and shall not permit any other Loan Party to,
(a) create, assume, incur, permit or suffer to exist any Lien on any
Unencumbered Property or any direct or indirect ownership interest of the
Borrower in any Person owning any Unencumbered Property, now owned or hereafter
acquired, except for Permitted Liens (but not Permitted Liens described in
clause (g) of the definition of that term) or (b) permit any Unencumbered
Property or any direct or indirect ownership interest of the Borrower or in any
Person owning a Unencumbered Property, to be subject to a Negative Pledge.

Section 10.3. Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to:
(a) pay dividends or make any other distribution on any of such Subsidiary’s
Equity Interests owned by the Borrower or any Subsidiary; (b) pay any
Indebtedness owed to the Borrower; (c) make loans or advances to the Borrower;
or (d) transfer any of its property or assets to the Borrower; other than
(i) with respect to clauses (a) through (d), those encumbrances or restrictions
contained in any Loan Document or, (ii) with respect to clause (d), customary
provisions restricting assignment of any agreement entered into by the Borrower,
any other Loan Party or any other Subsidiary in the ordinary course of business.

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Loan Party to, (a) enter
into any transaction of merger or consolidation; (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (c) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its business or assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries,
whether now owned or hereafter acquired; or (d) acquire the assets of, or make
an Investment in, any other Person in excess of the Substantial Amount;
provided, however, that:

(i) any Loan Party (other than the Borrower or the Parent) may merge with
another Loan Party;

(ii) any Loan Party may sell, transfer or dispose of its assets to any other
Loan Party;

(iii) a Loan Party (other than the Borrower or the Parent) may convey, sell,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, and
immediately thereafter liquidate, provided that immediately prior to any such
conveyance, sale, transfer, disposition or liquidation and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence;

 

- 77 -



--------------------------------------------------------------------------------

(iv) any Loan Party may, directly or indirectly, (A) acquire (whether by
purchase, acquisition of Equity Interests of a Person, or as a result of a
merger or consolidation) the assets of, or make an Investment in, any other
Person in excess of the Substantial Amount and (B) sell, lease or otherwise
transfer, whether by one or a series of transactions, a Substantial Amount of
assets (including capital stock or other securities of Subsidiaries) to any
other Person, so long as, in each case, (1) the Borrower shall have given the
Administrative Agent and the Lenders at least 30-days’ prior written notice of
such consolidation, merger, acquisition, Investment, sale, lease or other
transfer; (2) immediately prior thereto, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence, including, without limitation, a Default or Event of Default
resulting from a breach of Section 10.1.; (3) in the case of a consolidation or
merger involving the Borrower or a Loan Party that owns an Unencumbered Property
(if such Unencumbered Property is intended to continue to be included in
Unencumbered Asset Value), the Borrower or such Loan Party shall be the survivor
thereof and (4) at the time the Borrower gives notice pursuant to clause (1) of
this subsection, the Borrower shall have delivered to the Administrative Agent
for distribution to each of the Lenders a Compliance Certificate, calculated on
a pro forma basis, evidencing the continued compliance by the Loan Parties with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in
Section 10.1., after giving effect to such consolidation, merger, acquisition,
Investment, sale, lease or other transfer; and

(v) the Borrower and the other Loan Parties may lease and sublease their
respective assets, as lessor or sublessor (as the case may be), in the ordinary
course of their business.

Further, no Loan Party shall enter into any sale-leaseback transactions or other
transaction by which such Person shall remain liable as lessee (or the economic
equivalent thereof) of any real or personal property that it has sold or leased
to another Person.

Section 10.5. Plans.

The Borrower shall not, and shall not permit any other Loan Party to, permit any
of its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. The Borrower shall not cause or permit to occur, and
shall not permit any other member of the ERISA Group to cause or permit to
occur, any ERISA Event (a) if the Borrower has the power to cause or permit such
ERISA Event to occur, or if the Borrower has the power to prevent the other
member of the ERISA Group from causing or permitting such ERISA Event to occur,
as the case may be, and (b) if such ERISA Event could reasonably be expected to
have a Material Adverse Effect.

Section 10.6. Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party to, change its
fiscal year from that in effect as of the Agreement Date.

Section 10.7. Modifications of Organizational Documents and Material Contracts.

The Borrower shall not, and shall not permit any other Loan Party to, amend,
supplement, restate or otherwise modify or waive the application of any
provision of its certificate or articles of incorporation or formation, by-laws,
operating agreement, declaration of trust, partnership agreement or other
applicable organizational document if such amendment, supplement, restatement or
other modification (a) is adverse to the interest of the Administrative Agent,
the Issuing Banks or the Lenders or (b) could reasonably be expected to have a
Material Adverse Effect. The Borrower shall not enter into, and shall not permit
any other Loan Party to enter into, any amendment or modification to any
Material Contract which could reasonably be expected to have a Material Adverse
Effect or default in the performance of any obligations of any Loan Party in any
Material Contract or permit any Material Contract to be canceled or terminated
prior to its stated maturity.

 

- 78 -



--------------------------------------------------------------------------------

Section 10.8. Use of Proceeds.

The Borrower shall not, and shall not permit any other Loan Party, or any of its
of their respective directors, officers, employees and agents to, use any
proceeds of the Revolving Loans or any Letter of Credit to purchase or carry, or
to reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. The Borrower shall not,
and shall not permit any other Loan Party to, use any proceeds of the Revolving
Loans or any Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, or (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction that would be prohibited by (i) Sanctions, (ii) United States
Sanctions if conducted by a U.S. Person, or (iii) Sanctions if conducted by a
Lender or any other party hereto.

Section 10.9. [Reserved.]

Section 10.10. Transactions with Affiliates.

The Borrower shall not, and shall not permit any other Loan Party to, permit to
exist or enter into any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate,
except (a) as set forth on Schedule 7.1.(s) or (b) transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of the
Borrower, such other Loan Party and upon fair and reasonable terms which are no
less favorable to the Borrower or such other Loan Party than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, no payments may be made with respect to any items
set forth on such Schedule 7.1.(s) if a Default or Event of Default exists or
would result therefrom.

Section 10.11. Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party to, enter into
or become obligated in respect of Derivatives Contracts other than Derivatives
Contracts entered into by the Borrower or any such Loan Party in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the
Borrower or such other Loan Party.

Section 10.12. Holdings Covenant.

With respect to any Person that is directly or indirectly controlled by the
Parent and that directly or indirectly owns Equity Interests of the Borrower,
the Parent shall not permit any such Person to (x) own any material assets other
than its ownership of Equity Interests of the Borrower or (y) engage in any
material operations or business other than (i) activities and contractual rights
incidental to maintenance of its organizational existence (including the ability
to incur fees, costs and expenses necessary to such maintenance) and
(ii) guarantying the Obligations.

 

- 79 -



--------------------------------------------------------------------------------

ARTICLE XI. DEFAULT

Section 11.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. (i) The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of any of the Revolving Loans
or any Reimbursement Obligation, or (ii) the Borrower shall fail to pay any
interest payments or the Borrower or any other Loan Party shall fail to pay any
other Obligations owing by the Borrower or such Loan Party under this Agreement
or any other Loan Document within five (5) business days after such amounts
become due.

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1.(a) (solely with respect to the existence of the Borrower), Article
IX. or Article X.; or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of the
Borrower or such other Loan Party obtains knowledge of such failure or (y) the
date upon which the Borrower has received written notice of such failure from
the Administrative Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent, any Issuing Bank or any Lender, shall at any
time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.

(d) Indebtedness Cross-Default.

(i) The maturity of other Indebtedness of the Parent, the Borrower or any of
their respective Subsidiaries (other than Indebtedness in respect of an
individual Property or Indebtedness secured by a mortgage, deed of trust or
similar security instrument where recourse is only against the real property
subject thereto or recourse is limited to a particular asset) having an
aggregate outstanding principal amount of (x) for the period from the Closing
Date through the Trigger Date, $25,000,000 or more and (y) thereafter,
$50,000,000 or more, in each case, shall have been accelerated in accordance
with the provisions of any indenture, contract or instrument evidencing,
providing for the creation of or otherwise concerning such Indebtedness;

(ii) The maturity of other Indebtedness of the Parent, the Borrower or any of
their respective Subsidiaries constituting Indebtedness in respect of an
individual Property or Indebtedness secured by a mortgage, deed of trust or
similar security instrument where recourse is only against the real property
subject thereto, or recourse is limited to a particular asset, having

 

- 80 -



--------------------------------------------------------------------------------

an aggregate outstanding principal amount of (x) for the period from the Closing
Date through the Trigger Date, $50,000,000 or more and (y) thereafter, $
75,000,000 or more, in each case, shall have been accelerated in accordance with
the provisions of any indenture, contract or instrument evidencing, providing
for the creation of or otherwise concerning such Indebtedness; or

(iii) The Parent, Borrower or any of their respective Subsidiaries shall default
in the payment when due of amounts in respect of Derivatives Contracts in excess
of (x) for the period from the Closing Date through the Trigger Date,
$25,000,000 in the aggregate and (y) thereafter, $50,000,000 in the aggregate

(e) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
other Subsidiary to which more than 5% of Total Asset Value is attributable
shall: (i) commence a voluntary case under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection (f); (iv) apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any other Subsidiary to
which more than 5% of Total Asset Value is attributable in any court of
competent jurisdiction seeking: (i) relief under the Bankruptcy Code or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
days, or an order granting the remedy or other relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).

(h) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Borrower, any other
Loan Party, or any other Subsidiary by any court or other tribunal and (i) such
judgment or order shall continue for a period of 30 days without being paid,
stayed or dismissed through appropriate appellate proceedings and (ii) either
(A) the amount of such judgment or order for which insurance coverage has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such judgments or orders entered against the Borrower, any other
Loan Party or any other Subsidiary, (1) for the period from the Closing Date
through the Trigger Date, $25,000,000 and (2) thereafter, $50,000,000, or (B) in
the case of an injunction or other non-monetary relief, such injunction or
judgment or order could reasonably be expected to have a Material Adverse
Effect.

 

- 81 -



--------------------------------------------------------------------------------

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, the amount of (1) for the period
from the Closing Date through the Trigger Date, $25,000,000 and (2) thereafter,
$50,000,000, and, in each case, such warrant, writ, execution or process shall
not be paid, discharged, vacated, stayed or bonded for a period of 30 days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the issuer
of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of the Borrower, any other Loan Party or any other Subsidiary.

(j) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or

(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $25,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(l) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 30% of the total voting power of
the then outstanding voting Equity Interest of the Parent, other than TIAA (or
any affiliate thereof which is controlled by or under common control with TIAA);

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Directors of the Parent (together with any new directors whose election
by such Board or whose nomination for election by the shareholders of the Parent
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Parent then in office;

(iii) The Parent shall cease to own and control, directly or indirectly, at
least fifty-one percent (51%) of the outstanding Equity Interests of the
Borrower;

 

- 82 -



--------------------------------------------------------------------------------

(iv) The Parent or a Wholly Owned Subsidiary thereof shall cease to be the sole
general partner of the Borrower or shall cease to have the sole and exclusive
power to exercise all management and control over the Borrower;

(v) TH Real Estate Global Cities Advisors, LLC (which shall at all times be,
directly or indirectly, wholly owned by Nuveen, LLC) or another affiliate of
Nuveen, LLC (x) of which Nuveen, LLC, directly or indirectly, holds at least 51%
of the outstanding Equity Interests and

(y) that is Controlled by Nuveen, LLC, in either case, ceases to be the manager
of the Parent;

(vi) TIAA shall cease to own, directly or indirectly, at least 51% of the
outstanding Equity Interests of Nuveen, LLC and shall cease to control Nuveen,
LLC; or

(vii) A TIAA Change in Control shall occur.

Notwithstanding anything to the contrary contained herein, any event described
in the preceding clauses (vi) and (vii) shall not constitute an Event of Default
unless (x) such event occurs; and (y) the entity which owns and controls Nuveen,
LLC (in the case of (vi) above) or the TIAA Change of Control (in the case of
(vii) above), in each case, has not been approved by the Administrative Agent
and the Requisite Lenders, in their sole discretion; provided, that to the
extent that the approval of the Administrative Agent and the Requisite Lenders
is not obtained pursuant to clause (y) above, it shall not constitute an Event
of Default if all outstanding Obligations are indefeasibly repaid in full and
the Commitments are terminated within 90 days from the date on which
Administrative Agent provides notice to the Borrower of such disapproval.

Section 11.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in Sections
11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued interest on, the
Revolving Loans and the Revolving Notes at the time outstanding, (B) an amount
equal to 105% of the Stated Amount of all Letters of Credit outstanding as of
the date of the occurrence of such Event of Default for deposit into the Letter
of Credit Collateral Account and (C) all of the other Obligations, including,
but not limited to, the other amounts owed to the Lenders and the Administrative
Agent under this Agreement, the Revolving Notes or any of the other Loan
Documents shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties,
and (2) the Revolving Commitments and the obligation of the Issuing Banks to
issue Letters of Credit hereunder, shall all immediately and automatically
terminate.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare (A)
the principal of, and accrued interest on, the Revolving Loans and the Revolving
Notes at the time outstanding, (B) an amount equal to 105% of the Stated Amount
of all Letters of Credit outstanding as of the date of the occurrence of such
Event of Default for deposit into the Letter of Credit Collateral Account and
(C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Revolving Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately

 

- 83 -



--------------------------------------------------------------------------------

become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower on behalf of itself
and the other Loan Parties, and (2) terminate the Revolving Commitments and the
obligation of the Issuing Banks to issue Letters of Credit hereunder.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

(e) Remedies in Respect of Specified Derivatives Contracts. Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, without the approval or consent of or
other action by the Administrative Agent, the Issuing Banks or the Lenders, and
without limitation of other remedies available to such Specified Derivatives
Provider under contract or Applicable Law, to undertake any of the following:
(a) to declare an event of default, termination event or other similar event
under any Specified Derivatives Contract and to create an “Early Termination
Date” (as defined therein) in respect thereof, (b) to determine net termination
amounts in respect of any and all Specified Derivatives Contracts in accordance
with the terms thereof, and to set off amounts among such contracts, (c) to set
off or proceed against deposit account balances, securities account balances and
other property and amounts held by such Specified Derivatives Provider and
(d) to prosecute any legal action against the Borrower, any Loan Party or other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract. Each Specified
Derivatives Provider shall provide notice to the Administrative Agent of any of
the actions described in clauses (a) through (d) above promptly following the
occurrence thereof.

Section 11.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Section 11.1.(f), the Revolving
Commitments and the obligation of the Issuing Banks to issue Letters of Credit
shall immediately and automatically terminate.

Section 11.4. Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

- 84 -



--------------------------------------------------------------------------------

Section 11.5. Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3.) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:

(a) to payment of that portion of the Guaranteed Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Banks in their
capacity as such, ratably among the Administrative Agent and the Issuing Banks
in proportion to the respective amounts described in this clause (a) payable to
them;

(b) to payment of that portion of the Guaranteed Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause
(b) payable to them;

(c) [reserved];

(d) to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Revolving Loans and Reimbursement
Obligations, ratably among the Lenders and the Issuing Banks in proportion to
the respective amounts described in this clause (d) payable to them;

(e) [reserved];

(f) to payment of that portion of the Guaranteed Obligations constituting unpaid
principal of the Revolving Loans, Reimbursement Obligations, other Letter of
Credit Liabilities and payment obligations then owing under Specified
Derivatives Contracts, ratably among the Lenders, the Issuing Banks and the
Specified Derivatives Providers in proportion to the respective amounts
described in this clause (f) payable to them; provided, however, to the extent
that any amounts available for distribution pursuant to this clause are
attributable to the issued but undrawn amount of an outstanding Letter of
Credit, such amounts shall be paid to the Administrative Agent for deposit into
the Letter of Credit Collateral Account; and

(g) the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be. Each Specified
Derivatives Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article XII. for itself and its Affiliates as if a “Lender”
party hereto.

 

- 85 -



--------------------------------------------------------------------------------

Section 11.6. Letter of Credit Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Banks as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse such Issuing Bank for the payment made by such
Issuing Bank to the beneficiary with respect to such drawing.

(d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Administrative Agent shall, from time to time, at the written request of the
Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.4.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter

 

- 86 -



--------------------------------------------------------------------------------

of Credit Collateral Account, pro rata in accordance with the respective unpaid
reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

(f) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

Section 11.7. Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Revolving Loans and the
other Obligations, the Borrower shall pay all arrears of interest and all
payments on account of principal of the Obligations which shall have become due
otherwise than by acceleration (with interest on principal and, to the extent
permitted by Applicable Law, on overdue interest, at the rates specified in this
Agreement) and all Events of Default and Defaults (other than nonpayment of
principal of and accrued interest on the Obligations due and payable solely by
virtue of acceleration) shall become remedied or waived to the satisfaction of
the Requisite Lenders, then by written notice to the Borrower, the Requisite
Lenders may elect, in the sole discretion of such Requisite Lenders, to rescind
and annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 11.8. Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

Section 11.9. Rights Cumulative.

(a) Generally. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and each of the other Loan Documents
and of the Specified Derivatives Providers under the Specified Derivatives
Contracts, shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent, the Issuing Banks, the
Lenders and the Specified Derivatives Providers may be selective and no failure
or delay by any such Lender Party in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

 

- 87 -



--------------------------------------------------------------------------------

(b) Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Banks from exercising the rights and remedies
that inure to their benefit (solely in their capacity as an Issuing Bank)
hereunder or under the other Loan Documents, (iii) any Specified Derivatives
Provider from exercising the rights and remedies that inure to its benefit under
any Specified Derivatives Contract, (iv) any Lender from exercising setoff
rights in accordance with Section 13.3. (subject to the terms of Section 3.3.),
or (v) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article XI. and (y) in addition
to the matters set forth in clauses (ii), (iv) and (v) of the preceding proviso
and subject to Section 3.3., any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders.

ARTICLE XII. THE ADMINISTRATIVE AGENT

Section 12.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX. that the Borrower is not otherwise required to deliver directly to
the Lenders. The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,

 

- 88 -



--------------------------------------------------------------------------------

enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

Section 12.2. Administrative Agent as Lender.

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender, a or a Specified Derivatives Provider, as the case may be, under
this Agreement, any other Loan Document or any Specified Derivatives Contract,
as the case may be, as any other Lender or Specified Derivatives Provider and
may exercise the same as though it were not the Administrative Agent; and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
the Lender acting as Administrative Agent in each case in its individual
capacity. Such Lender and its Affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Banks, the other Lenders or any Specified Derivatives Providers.
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or any Specified Derivatives Contract, or otherwise without having to account
for the same to the Issuing Banks, the other Lenders or any Specified
Derivatives Providers. The Issuing Banks and the Lenders acknowledge that,
pursuant to such activities, the Lender acting as Administrative Agent or its
Affiliates may receive information regarding the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.

Section 12.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within 10 Business Days (or
such lesser or greater period as may be specifically required under the express
terms of the Loan Documents) of receipt of such communication, such Lender shall
be deemed to have conclusively approved such requested determination, consent or
approval. The provisions of this Section shall not apply to any amendment,
waiver or consent regarding any of the matters described in Section 13.6.(c).

 

- 89 -



--------------------------------------------------------------------------------

Section 12.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

Section 12.5. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its Related Parties: (a) makes any warranty or representation to any
Lender, any Issuing Bank or any other Person, or shall be responsible to any
Lender, any Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender or any Issuing Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any collateral covered thereby or the perfection
or priority of any Lien in favor of the Administrative Agent on behalf of the
Lender Parties in any such collateral; (d) shall have any liability in respect
of any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and
(e) shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents, employees or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct in the
selection of such agent or attorney-in-fact as determined by a court of
competent jurisdiction in a final non-appealable judgment.

 

- 90 -



--------------------------------------------------------------------------------

Section 12.6. Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Revolving
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits and reasonable out-of-pocket costs and expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
the Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, further,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its Revolving Commitment Percentage (determined as of the time that
the applicable reimbursement is sought) of any out-of-pocket expenses (including
the reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Revolving Loans and all other
Obligations and the termination of this Agreement. If the Borrower shall
reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

Section 12.7. Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender. Each of the Lenders
and the Issuing Banks acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and

 

- 91 -



--------------------------------------------------------------------------------

inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
the Issuing Banks also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any other
Loan Party of the Loan Documents or any other document referred to or provided
for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders and the Issuing Banks acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.

Section 12.8. Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent). If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
current Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be an Eligible Assignee (but in no
event shall any such successor Administrative Agent be a Defaulting Lender or an
Affiliate of a Defaulting Lender); provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no Lender has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made to each Lender and
each Issuing Bank directly, until such time as a successor Administrative Agent
has been appointed as provided for above in this Section; provided, further that
such Lenders and such Issuing Banks so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or Issuing Bank
were itself the Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by an Administrative
Agent shall also constitute the resignation as an Issuing Bank by the Lender
then acting as Administrative Agent (the “Resigning

 

- 92 -



--------------------------------------------------------------------------------

Lender”). Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder (i) the Resigning Lender shall be discharged from all duties and
obligations of an Issuing Bank hereunder and under the other Loan Documents and
(ii) the successor Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as Issuing Bank
outstanding at the time of such succession (which letters of credit issued in
substitutions shall be deemed to be Letters of Credit issued hereunder) or make
other arrangements satisfactory to the Resigning Lender to effectively assume
the obligations of the Resigning Lender with respect to such Letters of Credit.
After any Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article XII. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

Section 12.9. [Reserved.]

Section 12.10. Specified Derivatives Contracts.

No Specified Derivatives Provider that obtains the benefits of Section 11.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider, as the case may be.

ARTICLE XIII. MISCELLANEOUS

Section 13.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

If to the Borrower:

Nuveen Global Cities REIT OP, LP

c/o Nuveen Global Cities REIT, Inc.

4675 MacArthur Court, Suite 1100

Newport Beach, CA 92660

Attention: Taylor Johnson

Telephone Number: 949-809-2614

Email: taylor.johnson@threalestate.com

with a copy to:

Nuveen Global Cities REIT OP, LP

8625 Andrew Carnegie Blvd, E3-S3

Charlotte, NC 28262

 

- 93 -



--------------------------------------------------------------------------------

Attention: Jim Sinople and Saad Sheikh

Telephone: 704-988-6807 and 704-988-6912

Email: James.Sinople@threalestate.com; saad.sheikh@threalestate.com

If to the Administrative Agent:

Wells Fargo Bank, National Association

1512 Eureka Road, Suite 350

Roseville, CA 95661

Attn: Ricky S. Nahal

Telephone: 916-788-4700

Email: Ricky.Nahal@wellsfargo.com

with a copy to

Wells Fargo Bank, National Association

333 South Grand Avenue, 9th Floor

Los Angeles, CA 90071

Attn: Vernon H. Chi

Telephone: 213-358-7453

Email: Vernon.H.Chi@wellsfargo.com

and

Jones Day

555 California Street, 26th Floor

San Francisco, CA 94104-1500

Attn: David Paulson, esq.

Telecopier: 415-963-6883

Telephone: 415-875-5794

If to the Administrative Agent under Article II.:

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 S 4th St, 9th Floor

Minneapolis, MN 55415

Attn: Kirby D. Wilson

Facsimile: 866-595-7863

Telephone: 612-667-6009

Email: Kirby.D.Wilson@wellsfargo.com

If to Wells Fargo, as an Issuing Bank:

Wells Fargo Bank, National Association

1512 Eureka Road, Suite 350

Roseville, CA 95661

Attn: Ricky S. Nahal

Telephone: 916-788-4700

Email: Ricky.Nahal@wellsfargo.com

 

- 94 -



--------------------------------------------------------------------------------

with a copy to

Wells Fargo Bank, National Association

333 South Grand Avenue, 9th Floor

Los Angeles, CA 90071

Attn: Vernon H. Chi

Telephone: 213-358-7453

Email: Vernon.H.Chi@wellsfargo.com

and

Wells Fargo Bank, National Association

550 South Tryon Street

Charlotte, NC 28202

Attn: Lindsey Hucks

Telephone: 704-410-6810

Email: Lindsey.Hucks@wellsfargo.com

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender and an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Banks and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, any Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to any
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

Section 13.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated hereby and thereby, including
the reasonable fees and

 

- 95 -



--------------------------------------------------------------------------------

disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and of the Administrative Agent in connection with the review of
Properties for inclusion in calculations of the Unencumbered Asset Value and the
reasonable fees and disbursements of counsel to the Administrative Agent
relating to all such activities, (b) to pay or reimburse the Administrative
Agent, the Issuing Banks and the Lenders for all their reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Administrative Agent pursuant to the Loan Documents, (c) to
pay, and indemnify and hold harmless the Administrative Agent, the Issuing Banks
and the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees and disbursements of counsel
to the Administrative Agent, any Issuing Bank or any Lender incurred in
connection with the representation of the Administrative Agent, such Issuing
Bank or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 11.1.(e) or 11.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

Section 13.3. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Revolving Loans and all other
Obligations have been declared to be, or have otherwise become, due and payable
as permitted by Section 11.2., and although such Obligations shall be contingent
or unmatured. Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

- 96 -



--------------------------------------------------------------------------------

Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANKS AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.

(b) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED PARTY THEREOF IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY OF THE PARTIES HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF
THE PARTIES HERETO OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.

(c) EACH OF THE PARTIES HERETO HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF
SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT ITS ADDRESS FOR NOTICES PROVIDED
FOR HEREIN. SHOULD SUCH PARTY

 

- 97 -



--------------------------------------------------------------------------------

FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED
WITHIN 30 DAYS AFTER THE MAILING THEREOF, SUCH PARTY SHALL BE DEEMED IN DEFAULT
AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR
IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.

(d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE REVOLVING LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 13.5. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
Parent may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the
Revolving Loans at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Revolving Commitment and/or the Revolving Loans at the time owing to
it, or contemporaneous assignments to related Approved Funds (determined after
giving effect to such assignments) that equal at least the amount specified in
the immediately following clause (B) in the aggregate, or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Revolving Commitment (which for this purpose includes
Revolving Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the
Revolving Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the

 

- 98 -



--------------------------------------------------------------------------------

Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Revolving Commitment, unless each of the Administrative
Agent and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Revolving Commitment held by such assigning Lender or the
outstanding principal balance of the Revolving Loans of such assigning Lender,
as applicable, would be less than $5,000,000 in the case of a Revolving
Commitment or Revolving Loans, then such assigning Lender shall assign the
entire amount of its Revolving Commitment and the Revolving Loans at the time
owing to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
within five (5) Business Days of receiving a written request from the
Administrative Agent for consent to an assignment, give the Administrative Agent
written notice of its consent or denial thereof and if the Borrower does not
respond within such five (5) Business Days, the Administrative Agent shall send
a second notice to the Borrower that contains the following in bold, capitalized
letters in the heading thereof “IMMEDIATE RESPONSE REQUIRED; CONSENT WILL BE
DEEMED GRANTED IF NO RESPONSE IS GIVEN WITHIN FIVE (5) BUSINESS DAYS OF THIS
NOTICE.”

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment if such assignment is to a Person that is not already a Lender with a
Revolving Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender; and

(C) the consent of the Issuing Banks shall be required for any assignment in
respect of a Revolving Commitment.

(iv) Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Revolving Notes are issued to the assignee
and such transferor Lender, as appropriate.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

 

- 99 -



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Revolving
Loans and participations in Letters of Credit in accordance with its Revolving
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts (and stated interest) of the Revolving
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

- 100 -



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the Revolving Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to (w) increase such Lender’s Revolving Commitment, (x) extend the date fixed
for the payment of principal on the Revolving Loans or portions thereof owing to
such Lender, (y) reduce the rate at which interest is payable thereon or (z)
release any Guarantor from its Obligations under the Guaranty except as
contemplated by Section 8.14.(b), in each case, as applicable to that portion of
such Lender’s rights and/or obligations that are subject to the participation.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 5.1., 5.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.6. as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.1. or
3.10., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 5.6. with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.3. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Revolving Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

- 101 -



--------------------------------------------------------------------------------

(f) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Revolving Loan
or Revolving Note under the Securities Act or any other securities laws of the
United States or of any other jurisdiction.

(g) Lender Use of Plan Assets. Each Lender agrees that it will not fund any
amount payable by it hereunder with “plan assets” as that term is defined in 29
C.F.R. 2510.3-101, as modified by Section 3(42) of ERISA, unless such Lender is
eligible for and satisfies a Department of Labor Prohibited Transaction
Exemption so that the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, would not result in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

(h) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
becoming a party hereto, the Administrative Agent may request, and such Lender
shall provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

Section 13.6. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Notwithstanding anything to the contrary contained in this
Section, the Fee Letter may only be amended, and the performance or observance
by any Loan Party thereunder may only be waived, in a writing executed by the
parties thereto.

(b) Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:

(i) increase, extend or reinstate the Revolving Commitments of a Lender (except
as contemplated by Section 2.17.) or subject a Lender to any additional
obligations without the written consent of such Lender;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any
Revolving Loans or other Obligations without the written consent of each Lender
directly affected thereby; provided, however, only the written consent of the
Requisite Lenders shall be required (x) for the waiver of interest payable at
the Post-Default Rate, retraction of the imposition of interest at the
Post-Default Rate and amendment of the definition of “Post-Default Rate” and
(y) to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Revolving Loan or to reduce any fee payable hereunder;

 

- 102 -



--------------------------------------------------------------------------------

(iii) reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;

(iv) modify the definitions of “Revolving Termination Date” (except in
accordance with Section 2.14.) or “Revolving Commitment Percentage”, otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Revolving Loans or for the payment of Fees or any other
Obligations owing to the Lenders, or extend the expiration date of any Letter of
Credit beyond the Revolving Termination Date, in each case, without the written
consent of each Lender;

(v) [reserved];

(vi) [reserved];

(vii) amend or otherwise modify the provisions of Section 3.2. or Section 11.5.
without the written consent of each Lender;

(viii) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;

(ix) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;

(x) [reserved];

(xi) release any Guarantor from its obligations under the Guaranty (except as
contemplated by Section 8.14.(b)) without the written consent of each Lender; or

(xii) amend, or waive the Borrower’s compliance with, Section 2.16. without the
written consent of each Lender.

(c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of the Issuing Banks under this Agreement or any other Loan Document
shall, in addition to the Lenders required hereinabove to take such action,
require the written consent of the Issuing Banks. Any amendment, waiver or
consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders

 

- 103 -



--------------------------------------------------------------------------------

or each affected Lender may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default. Except as otherwise explicitly provided for herein or in any other Loan
Document, no notice to or demand upon the Borrower shall entitle the Borrower to
other or further notice or demand in similar or other circumstances.

(d) Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Bank. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.

(e) Replacement Rate Amendments. The Administrative Agent may, without the
consent of any Lender, enter into amendments or modifications to this Agreement
or any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 5.3.(b) in
accordance with the terms of Section 5.3.(b).

Section 13.7. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

Section 13.8. Confidentiality.

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Revolving Commitment or
participation therein as permitted

 

- 104 -



--------------------------------------------------------------------------------

hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent,
such Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any regulatory or similar authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (h) of deal terms and
other information customarily reported to Thomson Reuters, other bank market
data collectors and similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of the Loan Documents; (i) to any other party hereto; (j) on
a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loan Documents; (k) for purposes of establishing a “due diligence” defense; and
(l) with the consent of the Borrower. Notwithstanding the foregoing, the
Administrative Agent, each Issuing Bank and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Administrative Agent, such Issuing Bank or such Lender or in accordance
with the regulatory compliance policy of the Administrative Agent, such Issuing
Bank or such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate, provided that, in the case of any such information received
from the Borrower, any other Loan Party, any other Subsidiary or any Affiliate
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 13.9. Indemnification.

(a) The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnified Party”) against, and hold each Indemnified
Party harmless from, and shall pay or reimburse any such Indemnified Party for,
any and all losses, claims (including without limitation, Environmental Claims),
damages, liabilities and related expenses (including without limitation, the
fees, charges and disbursements of any counsel for any Indemnified Party (which
counsel may be employees of any Indemnified Party)), incurred by any Indemnified
Party or asserted against any Indemnified Party by any Person (including the
Borrower, any other Loan Party or any other Subsidiary) other than such
Indemnified Party and its Related Parties, arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or

 

- 105 -



--------------------------------------------------------------------------------

thereby, (ii) any Revolving Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower, any other
Loan Party or any other Subsidiary, or any Environmental Claim related in any
way to the Borrower, any other Loan Party or any other Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, or (v) any claim (including
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent, any Issuing Bank or
any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Revolving Loans, this Agreement, any
other Loan Document, or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees; provided, however, that
such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Party.

(b) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(c) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 13.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers, as applicable.

Section 13.10. Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Revolving
Commitments have been terminated, (b) all Letters of Credit have terminated or
expired or been canceled (other than Extended Letters of Credit in respect of
which the Borrower has satisfied the requirements to provide Cash Collateral as
required in Section 2.4.(b)), (c) none of the Lenders is obligated any longer
under this Agreement to make any Revolving Loans and the Issuing Banks are no
longer obligated under this Agreement to issue Letters of Credit and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full. The indemnities to which the
Administrative Agent, the Issuing Banks and the Lenders are entitled under the
provisions of Sections 3.10., 5.1., 5.4., 12.6., 13.2. and 13.9. and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 13.4., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Banks and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

 

- 106 -



--------------------------------------------------------------------------------

Section 13.11. Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.13. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 13.14. Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

Section 13.15. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.16. Limitation of Liability.

None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.

 

- 107 -



--------------------------------------------------------------------------------

Section 13.17. Entire Agreement.

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.

Section 13.18. Construction.

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

Section 13.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 13.20. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

[Signatures on Following Pages]

 

- 108 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

NUVEEN GLOBAL CITIES REIT OP, LP

By: Nuveen Global Cities REIT, Inc., its general partner

By: TH Real Estate Global Cities Advisors, LLC, its Advisor

By:  

/s/ William Miller

  Name: William Miller   Title: Authorized Signatory

NUVEEN GLOBAL CITIES REIT, INC

By: TH Real Estate Global Cities Advisors, LLC, its Advisor

By:  

/s/ William Miller

  Name: William Miller   Title: Authorized Signatory

[Signatures Continued on Next Page]

[Signature Page to Credit Agreement with Nuveen Global Cities REIT OP, LP]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing Bank
and as a Lender By:  

/s/ Vernon Chi


  Name: Vernon Chi
  Title: Senior Vice President

[Signature Page to Credit Agreement with Nuveen Global Cities REIT OP, LP]



--------------------------------------------------------------------------------

SCHEDULE I

Revolving Commitments

 

Lender

   Revolving Commitment
Amount  

Wells Fargo Bank, National Association

   $ 60,000,000  

TOTAL

   $ 60,000,000  



--------------------------------------------------------------------------------

SCHEDULE 1.1.

List of Loan Parties

Nuveen Global Cities REIT, Inc., a Maryland corporation

NR Denver Industrial Portfolio LLC, a Delaware limited liability company

NR 844 North LLC, a Delaware limited liability company

NR Kirkland Crossing LLC, a Delaware limited liability company

NR Tacara at Steiner Ranch LLC, a Delaware limited liability company

NR Defoor Hills LLC, a Delaware limited liability company

NR Main Street at Kingwood LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

SCHEDULE 1.2.

Permitted Liens

None.



--------------------------------------------------------------------------------

SCHEDULE 1.3

Schedule of Reserves

$0.25 psf for office

$0.10 psf for industrial/warehouse/distribution

$0.15 psf for retail

$0.20 psf for flex office/industrial

4% of gross revenues for hotels

$200/unit for residential

$350/unit for senior housing

$250/unit for student housing



--------------------------------------------------------------------------------

SCHEDULE 7.1.(b)

Ownership Structure

Part 1 – List of all Subsidiaries of Borrower

 

Name of Entity

   Jurisdiction
of
Organization    Name of Person(s)
holding Equity
Interests    Type of Equity
Interests Held   Percentage
Ownership of Each
Person  

NR Denver Industrial Portfolio LLC

   Delaware    Borrower    Membership Interests     100 % 

NR 844 North LLC

   Delaware    Borrower    Membership Interests     100 % 

NR Kirkland Crossing LLC

   Delaware    Borrower    Membership Interests     100 % 

NR Tacara at Steiner Ranch LLC

   Delaware    Borrower    Membership Interests     100 % 

NR Defoor Hills LLC

   Delaware    Borrower    Membership Interests     100 % 

NR Main Street at Kingwood LLC

   Delaware    Borrower    Membership Interests     100 % 

NR Henderson 215 LLC

   Delaware    Borrower    Membership Interests     100 % 

NR APCF Investor Ltd.

   Cayman Islands    Borrower    Limited Company Interests     100 % 

NR ECF Investor Ltd.

   Cayman Islands    Borrower    Limited Company Interests     100 % 

Part II – List of all Unconsolidated Affiliates of Borrower

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1.(f)

Title to Properties; Liens

Those real estate assets of the applicable Loan Parties as more fully described
in the Parent’s Prospectus and Form 10-Q filing, which can be located at the
following links: http://connect.rightprospectus.com/Nuveen/SPCD/ and
https://documents.nuveen.com/Documents/NREIT/Default.aspx?fileId=74082, and
including the following:

 

Identity of Property

   Current Occupancy Status     Development Property
(Y/N)      Status of Completion if
Development Property  

3055 Riverbirch Drive, Aurora, IL 60502

     96 % Leased      N        n/a  

844 N. 47th Street, Phoenix, AZ 85043

     100 % Leased      N        n/a  

Denver Industrial Portfolio (16600 Table Mountain, 6400 Boradway and Bryan
Street Quad) Denver, CO 80219

     100 % Leased      N        n/a  

2282 Defoor Hills Rd NW, Atlanta, GA 30318

     100 % Leased      N        n/a  

4306 N. Quinlan Park Rd., Austin, TX 78732

     98 % Leased      N        n/a  



--------------------------------------------------------------------------------

SCHEDULE 7.1.(g)

Existing Indebtedness; Total Liabilities

Part 1

None.

Part II

Those Total Liabilities of the Loan Parties as more fully described in the
Parent’s Form 10-Q filing, which can be located at the following link:
https://documents.nuveen.com/Documents/NREIT/Default.aspx?fileId=74082



--------------------------------------------------------------------------------

SCHEDULE 7.1.(h)

Material Contracts other than Tenant Leases

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1.(i)

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1.(s)

Affiliate Transactions

Those affiliate transactions are set forth in the Parent’s Prospectus, which can
be located at the following link:
http://connect.rightprospectus.com/Nuveen/SPCD/



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

1. Assignor[s]:             ______________________________

 

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

     

 

      [Assignor [is] [is not] a Defaulting Lender]    2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]    3.    Borrower:    Nuveen Global Cities REIT OP, LP, a Delaware
limited partnership (the “Borrower”) 4.    Administrative Agent:    Wells Fargo
Bank, National Association, as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    The Credit Agreement dated as of October
24, 2018 among the Borrower, Nuveen Global Cities REIT, Inc. (“Parent”), the
Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other parties thereto 6.    Assigned Interest[s]:
     

 

Assignor[s]5

   Assignee[s]6      Aggregate
Amount of
Revolving
Commitment/Loans
for all Lenders7      Amount of
Revolving
Commitment/Loans
Assigned8      Percentage
Assigned of
Revolving
Commitment/
Loans8      CUSIP Number         $        $          %            $        $    
     %            $        $          %     

[7. Trade Date: ______________]9

[Page break]

 

 

5

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

Effective Date: _____________ ___, 20___

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10

[NAME OF ASSIGNOR]

By:  

 

  Name:   Title: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE[S]11 [NAME OF ASSIGNEE] By:  

 

  Name:   Title: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

 

10

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

11

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

A-3



--------------------------------------------------------------------------------

[Consented to and]12 Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent By:  

                              

  Name:   Title: [Consented to:]13 [NAME OF RELEVANT PARTY] By:  

 

  Name:   Title:

 

 

12

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

13

To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

NUVEEN GLOBAL CITIES REIT OP, LP

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1 or 9.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

A-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

Borrower: NUVEEN GLOBAL CITIES REIT OP, LP

Administrative Agent: Wells Fargo Bank, National Association

Loan: Loan number _______ made pursuant to that certain “Credit Agreement” dated
as of October 24, 2018 among Borrower, Administrative Agent, Wells Fargo
Securities, LLC and Lenders, as amended from time to time

Effective Date: October 24, 2018

Check applicable box:

 

  ☐

New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

 

  ☐

Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

  (1)

to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

  (2)

to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

  (3)

to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

B-1



--------------------------------------------------------------------------------

Disbursement of Loan Proceeds at Origination/Closing14

Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

    

Individual’s Name

  

Title

1.    Christopher McGibbon    Managing Director and Head, TH Real Estate,
Americas 2.    Richard M. Kimble    Senior Director and Authorized Signatory 3.
   James E. Sinople    Senior Manager and Authorized Signatory 4.    William M.
Miller    Managing Director, Assistant Secretary and Associate General Counsel

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

N/A

Permitted Wire Transfers: Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

1.

2.

3.

 

 

14

Use this iteration of the form only for borrowings on the Closing Date.

 

B-2



--------------------------------------------------------------------------------

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination15

Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

    

Individual’s Name

  

Title

1.    Christopher McGibbon    Managing Director and Head, TH Real Estate,
Americas 2.    Richard M. Kimble    Senior Director and Authorized Signatory 3.
   James E. Sinople    Senior Manager and Authorized Signatory 4.    William M.
Miller    Managing Director, Assistant Secretary and Associate       General
Counsel

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

[N/A] [Description of Restrictions]

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.

2.

3.

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

 

15

Use this iteration of the form only for borrowings after the Closing Date.

 

B-3



--------------------------------------------------------------------------------

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

NUVEEN GLOBAL CITIES REIT OP, LP By:  

 

Name:   Title:  

 

B-4



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.

Limitation of Liability. Administrative Agent , Issuing Bank, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, Issuing Bank, Swingline
Lender any Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT, ISSUING
BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR
INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD
FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

B-5



--------------------------------------------------------------------------------

CLOSING EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

Transfer/Deposit Funds to (Receiving Party Account Name)

Nuveen Global Cities REIT OP, LP OP

Receiving Party Deposit Account Number

XXXXXXXXXX

Receiving Bank Name, City and State

The Bank of New York Mellon, New York, NY 10286

Receiving Bank Routing (ABA) Number

021000018

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

Property Name (if the payment is related to a particular property)

 

B-6



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

Transfer/Deposit Funds to (Receiving Party Account Name)

Nuveen Global Cities REIT OP, LP OP

Receiving Party Deposit Account Number

XXXXXXXXXX

Receiving Bank Name, City and State

The Bank of New York Mellon, New York, NY 10286

Receiving Bank Routing (ABA) Number

021000018

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

Property Name (if the payment is related to a particular property)

 

B-7



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTY

[To be attached.]

 

C-1



--------------------------------------------------------------------------------

EXECUTION VERSION

GUARANTY

THIS GUARANTY dated as of October 24, 2018 (this “Guaranty”) executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among NUVEEN GLOBAL
CITIES REIT OP, LP (the “Borrower”), NUVEEN GLOBAL CITIES REIT, INC. (“Parent”),
the financial institutions party thereto (including any financial institution
which joined pursuant to Section 2.17 thereof) and their assignees under
Section 13.5. thereof (the “Lenders”), the Administrative Agent, and the other
parties from time to time party thereto, for its benefit and the benefit of the
Lenders, the Issuing Bank, and the Specified Derivatives Providers (the
Administrative Agent, the Lenders, the Issuing Bank, and the Specified
Derivatives Providers, each individually a “Guarantied Party” and collectively,
the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Bank, and the other Lenders have agreed to make available to the Borrower
certain financial accommodations on the terms and conditions set forth in the
Credit Agreement;

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with a Loan Party;

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower and the Guarantors, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financial accommodations from the Guarantied Parties through
their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender, the Issuing Bank or the Administrative Agent under or in connection
with the Credit Agreement or any other Loan Document, including without
limitation, the repayment of all principal of the Revolving Loans, and the
Reimbursement Obligations, and the payment of all interest, fees, charges,
attorneys’ fees and other amounts payable to any Lender, the Issuing Bank or the
Administrative Agent thereunder or in connection therewith; (b) all existing or
future payment and other obligations owing by any Loan Party under any Specified
Derivatives Contract (other than any Excluded Swap Obligation); (c) any and all
extensions,



--------------------------------------------------------------------------------

renewals, modifications, amendments or substitutions of the foregoing; and
(d) all expenses, including, without limitation, attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any other
Guarantied Party in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, any Specified Derivatives
Contract or any other document, instrument or agreement evidencing or relating
to any Guarantied Obligations (the “Guarantied Documents”), or (iv) any waiver,
renewal, extension, addition, or supplement to, or deletion from, or any other
action or inaction under or in respect of, any Guarantied Document or any
assignment or transfer of any Guarantied Document;

(b) any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;

(c) any furnishing to any of the Guarantied Parties of any security for any of
the Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
any other Loan Party or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;

 

2



--------------------------------------------------------------------------------

(f) any act or failure to act by any Loan Party or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against any other
Loan Party or any other Person to recover payments made under this Guaranty;

(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;

(h) any application of sums paid by any Loan Party or any other Person with
respect to the liabilities of any Loan Party to any of the Guarantied Parties,
regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any defense, set off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
any Loan Party or any other Person against any Guarantied Party;

(k) any change in the existence, structure or ownership of any Loan Party;

(l) any statement, representation or warranty made or deemed made by or on
behalf of any Loan Party under any Guarantied Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or

(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).

Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement any Guarantied Document; (c) sell, exchange, release or otherwise
deal with all, or any part, of any collateral securing any of the Guarantied
Obligations; (d) release any Loan Party or other Person liable in any manner for
the payment or collection of any of the Guarantied Obligations; (e) exercise, or
refrain from exercising, any rights against any Loan Party or any other Person;
and (f) apply any sum, by whomsoever paid or however realized, to the Guarantied
Obligations in such order as the Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Guarantied Documents, as if
the same were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Guarantied Documents.

 

3



--------------------------------------------------------------------------------

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate. If the Guarantied Parties or any of them are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full (other than contingent obligations for
which no claim has been made). If any amount shall be paid to such Guarantor on
account of or in respect of such subrogation rights or other claims or causes of
action, such Guarantor shall hold such amount in trust for the benefit of the
Guarantied Parties and shall forthwith pay such amount to the Administrative
Agent to be credited and applied against the Guarantied Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or to
be held by the Administrative Agent as collateral security for any Guarantied
Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required; provided,
notwithstanding the foregoing, the provisions of Section 3.10 of the Credit
Agreement shall apply to any payments to be made by a Guarantor hereunder
mutatis mutandis.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party and each Affiliate of a Guarantied Party, at any time while an Event of
Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice

 

4



--------------------------------------------------------------------------------

being hereby expressly waived, but in the case of a Guarantied Party (other than
the Administrative Agent) or an Affiliate of a Guarantied Party (other than the
Administrative Agent), subject to receipt of the prior written consent of the
Requisite Lenders exercised in their sole discretion, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by a
Guarantied Party or an Affiliate of a Guarantied Party to or for the credit or
the account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from any
other Loan Party (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. If an Event of Default
shall exist, no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from or any other Loan Party on
account of or in any manner in respect of any Junior Claim until all of the
Guarantied Obligations have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Loan Parties, and of
all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

5



--------------------------------------------------------------------------------

SECTION 17. WAIVER OF JURY TRIAL.

(a) EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS
HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG SUCH
GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

(b) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED PARTY THEREOF IN ANY
WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY
HERETO OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE
SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY ANY PARTY HERETO OR THE ENFORCEMENT BY
ANY PARTY HERETO OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

6



--------------------------------------------------------------------------------

Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the termination or cancellation of all Guarantied
Documents in accordance with their respective terms.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Guarantied Documents, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Administrative Agent and any
other Guarantied Party to any Assignee or Participant (or any prospective
Assignee or Participant) of any financial or other information regarding the
Borrower or any Guarantor. No Guarantor may assign or transfer its obligations
hereunder to any Person without the prior written consent of all Lenders and any
such assignment or other transfer to which all of the Lenders have not so
consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.6
of the Credit Agreement.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Central
time, on the date one Business Day after demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of 3 days after the deposit in the United
States Postal Service mail, postage prepaid and addressed

 

7



--------------------------------------------------------------------------------

to the address of a Guarantor or Guarantied Party at the addresses specified;
(ii) if faxed, when transmitted; or (iii) if hand delivered or sent by overnight
courier, when delivered; provided, however, that in the case of the immediately
preceding clauses (i) through (iii), non- receipt of any communication as the
result of any change of address of which the sending party was not notified or
as the result of a refusal to accept delivery shall be deemed receipt of such
communication.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. None of the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related Parties for punitive damages in respect
of any claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated. Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guarantied
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.

Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

8



--------------------------------------------------------------------------------

Section 32. Definitions. (a) For the purposes of this Guaranty:

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Ratable Share ” means, for any Guarantor in respect of any payment of
Guarantied Obligations, the ratio (expressed as a percentage) as of the date of
such payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties

 

9



--------------------------------------------------------------------------------

exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties hereunder) of the Loan Parties; provided,
however, that, for purposes of calculating the Ratable Shares of the Guarantors
in respect of any payment of Guarantied Obligations, any Guarantor that became a
Guarantor subsequent to the date of any such payment shall be deemed to have
been a Guarantor on the date of such payment and the financial information for
such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment.

(b) As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 8.14 of the Credit Agreement, (c) with respect to (i) any Specified
Derivatives Obligations between any Loan Party (other than the Borrower) and any
Specified Derivatives Provider, the Borrower and (ii) the payment and
performance by each other Loan Party of its obligations under the Guaranty with
respect to all Swap Obligations, the Borrower, and (d) the successors and
permitted assigns of the foregoing.

(c) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signatures on Following Page]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

GUARANTORS: NUVEEN GLOBAL CITIES REIT, INC. By:  

                                                  

  Name:   Title: NR DENVER INDUSTRIAL PORTFOLIO LLC By:  

 

  Name:   Title: NR 844 NORTH LLC By:  

 

  Name:   Title: NR KIRKLAND CROSSING LLC By:  

 

  Name:   Title: NR TACARA AT STEINER RANCH LLC By:  

 

  Name:   Title: NR DEFOOR HILLS LLC By:  

 

  Name:   Title:

 

11



--------------------------------------------------------------------------------

NR MAIN STREET AT KINGWOOD LLC By:  

                                          

  Name:   Title: Address for Notices for all Guarantors:

c/o NUVEEN GLOBAL CITIES REIT OP, LP

4675 MacArthur Court, Suite 1100

Newport Beach, CA 92660

Attention: Taylor Johnson

Telephone: 949-809-2614

Email: taylor.johnson@threalestate.com

with a copy to:

c/o NUVEEN GLOBAL CITIES REIT OP, LP

8625 Andrew Carnegie Blvd, E3-S3

Charlotte, NC 28262

Attention: Jim Sinople and Saad Sheikh

Telephone: 704-988-6807 and 704-988-6912

Email: James.Sinople@threalestate.com;

saad.sheikh@threalestate.com

BORROWER: NUVEEN GLOBAL CITIES REIT OP, LP By:  

 

  Name:   Title:

 

12



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF BORROWING

                    , 20        

Wells Fargo Bank, National Association, as

Administrative Agent

[                                                                 

                                                                  

Attn:                                                          ]

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of October 24, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Nuveen Global Cities REIT OP, LP (the
“Borrower”), Nuveen Global Cities REIT, Inc. (“Parent”), the financial
institutions party thereto (including any financial institution which joined
pursuant to Section 2.17 thereof) and their assignees under Section 13.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties from
time to time party thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

  1.

Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
amount equal to $                    .

 

  2.

The Borrower requests that such Revolving Loans be made available to the
Borrower on                     , 20        .

 

  3.

The proceeds of such Revolving Loans will be used for
                                        .

 

  4.

The Borrower hereby requests that such Revolving Loans be of the following Type:

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Loan, with an initial Interest Period for a duration of one month.

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and immediately after making such Revolving Loans, (a) no Default or
Event of Default exists or would exist, and none of the limits specified in
Section 2.16. would be violated; and (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party are and shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty is and shall be
true and correct in all respects) with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty was true and correct in all respects)
on and as of such earlier date) and except for changes in factual

 

D-1



--------------------------------------------------------------------------------

circumstances specifically and expressly permitted under the Loan Documents. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Revolving Loans contained in
Article VI. of the Credit Agreement will have been satisfied or waived in
writing at the time such Revolving Loans are made.

[Signatures on Following Page]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

NUVEEN GLOBAL CITIES REIT OP, LP By:  

 

  Name:   Title:

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONTINUATION

____________, 20__

Wells Fargo Bank, National Association, as

    Administrative Agent

                                                 

                                                 

Attn: ___________________

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of October 24, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Nuveen Global Cities REIT OP, LP (the
“Borrower”), Nuveen Global Cities REIT, Inc. (“Parent”), the financial
institutions party thereto (including any financial institution which joined
pursuant to Section 2.17 thereof) and their assignees under Section 13.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties from
time to time party thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

  1.

The requested date of such Continuation is ____________, 20__.

 

  2.

The aggregate principal amount of the Revolving Loans subject to such
Continuation is $________________________ and the portion of such principal
amount subject to such Continuation is $__________________________.

 

  3.

The current Interest Period of the Revolving Loans subject to such Continuation
ends on________________, 20__.

 

  4.

The duration of the Interest Period for the Revolving Loans or portion thereof
subject to such Continuation is one month.

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, (a) no Default or
Event of Default exists or will exist and (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, are and shall be true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty is and
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty was true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.

[Signatures on Following Page]

 

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

NUVEEN GLOBAL CITIES REIT OP, LP By:  

                 

  Name:  

                     

  Title:  

                 

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF CONVERSION

____________, 20__

Wells Fargo Bank, National Association, as

    Administrative Agent

                                                 

                                                 

Attn: __________________

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 24, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Nuveen Global Cities REIT OP, LP (the
“Borrower”), Nuveen Global Cities REIT, Inc. (“Parent”), the financial
institutions party thereto (including any financial institution which joined
pursuant to Section 2.17 thereof) and their assignees under Section 13.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties from
time to time party thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.11. of the Credit Agreement, the Borrower hereby requests
a Conversion of Revolving Loans of one Type into Revolving Loans of another Type
under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:

 

  1.

The requested date of such Conversion is ______________, 20__.

 

  2.

The Type of Revolving Loans to be Converted pursuant hereto is currently:

[Check one box only]

 

  ☐

Base Rate Loan

  ☐

LIBOR Loan

 

  3.

The aggregate principal amount of the Revolving Loans subject to the requested
Conversion is $_____________________ and the portion of such principal amount
subject to such Conversion is $___________________.

 

  4.

The amount of such Revolving Loans to be so Converted is to be converted into
Revolving Loans of the following Type:

[Check one box only]

 

  ☐

Base Rate Loan

  ☐

LIBOR Loan, with an initial Interest Period for a duration of one month.

[The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such

 

 

F-1



--------------------------------------------------------------------------------

Conversion, (a) no Default or Event of Default exists or will exist and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Loan Documents.]1

[Signatures on Following Page]

 

 

1

Include this paragraph only in the case of a conversion of Base Rate Loans into
LIBOR Loans.

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

NUVEEN GLOBAL CITIES REIT OP, LP By:  

                 

  Name:  

                     

  Title:  

                 

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REVOLVING NOTE

 

$                                                       , 20        

FOR VALUE RECEIVED, the undersigned, NUVEEN GLOBAL CITIES REIT OP, LP (the
“Borrower”) hereby unconditionally promises to pay to
___________________________ or its registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address 600 South 4th St., 9th Floor,
Minneapolis, Minnesota 55415, or at such other address as may be specified by
the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________) (or such lesser amount
as shall equal the aggregate unpaid principal amount of Revolving Loans made by
the Lender to the Borrower under the Credit Agreement (defined below)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

This Revolving Note is one of the “Revolving Notes” referred to in the Credit
Agreement dated as of October 24, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto (including any financial
institution which joined pursuant to Section 2.17 thereof) and their assignees
under Section 13.5. thereof, the Administrative Agent, and the other parties
from time to time party thereto, and is subject to, and entitled to, all
provisions and benefits thereof. Capitalized terms used herein and not defined
herein shall have the respective meanings given to such terms in the Credit
Agreement. The Credit Agreement provides for the acceleration of the maturity of
this Revolving Note upon the occurrence of certain events and for prepayments of
Revolving Loans upon the terms and conditions specified therein.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Revolving Note.

[This Revolving Note is given in replacement of the Revolving Note dated _____
__, 20__, in the original principal amount of $_______ previously delivered to
the Lender under the Credit Agreement. THIS REVOLVING NOTE IS NOT INTENDED TO
BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE OTHER REVOLVING NOTE.]1

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Signatures on Following Page]

 

 

1

Language to be included in case of an assignment and need to issue a replacement
note to an existing Lender, either because such Lender’s Revolving Commitment
has increased or decreased from what it was initially.

 

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

 

NUVEEN GLOBAL CITIES REIT OP, LP By:  

                 

  Name:  

                     

  Title:  

                 

 

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 24, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Nuveen Global Cities REIT OP, LP (the “Borrower”),
Nuveen Global Cities REIT, Inc. (“Parent”), each of the financial institutions
initially a signatory thereto, any financial institution which joined pursuant
to Section 2.17 thereof and together with their respective assignees under
Section 13.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as the Administrative Agent (the “Administrative Agent”), and the other parties
from time to time party thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate or in such Form W-8BEN or Form W-8BEN-E
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                 

  Name:  

                     

  Title:  

                 

Date: ________ __, 20__

 

H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 24, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Nuveen Global Cities REIT OP, LP (the “Borrower”),
Nuveen Global Cities REIT, Inc. (“Parent”), each of the financial institutions
initially a signatory thereto, any financial institution which joined pursuant
to Section 2.17 thereof and together with their respective assignees under
Section 13.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as the Administrative Agent (the “Administrative Agent”), and the other parties
from time to time party thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate or in such Form W- 8IMY, such Form W-8BEN or Form W- 8BEN-E changes,
the undersigned shall promptly so inform the Borrower and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Borrower
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                 

  Name:  

                     

  Title:  

                 

Date: ________ __, 20__

 

H-2-1



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 24, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Nuveen Global Cities REIT OP, LP (the “Borrower”),
Nuveen Global Cities REIT, Inc. (“Parent”), each of the financial institutions
initially a signatory thereto, any financial institution which joined pursuant
to Section 2.17 thereof and together with their respective assignees under
Section 13.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as the Administrative Agent (the “Administrative Agent”), and the other parties
from time to time party thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate or in such Form W-8BEN or Form W-8BEN-E changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                 

  Name:  

                     

  Title:  

                 

Date: ________ __, 20__

 

H-3-1



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 24, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Nuveen Global Cities REIT OP, LP (the “Borrower”),
Nuveen Global Cities REIT, Inc. (“Parent”), each of the financial institutions
initially a signatory thereto, any financial institution which joined pursuant
to Section 2.17 thereof and together with their respective assignees under
Section 13.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as the Administrative Agent (the “Administrative Agent”), and the other parties
from time to time party thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate or in such Form
W-8IMY, such Form W-8BEN or Form W-8BEN-E changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                 

  Name:  

                     

  Title:  

                 

Date: ________ __, 20__

 

H-4-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

[______ __, 20__]

Reference is made to the Credit Agreement dated as of October 24, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Nuveen Global Cities REIT OP, LP (the “Borrower”),
Nuveen Global Cities REIT, Inc. (“Parent”), the financial institutions party
thereto (including any financial institution which joined pursuant to
Section 2.17 thereof) and their assignees under Section 13.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties from time to time party thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given to them in the Credit Agreement.

Pursuant to Section 9.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent, the Issuing Bank and the Lenders that:

1. The undersigned has reviewed the terms of the Credit Agreement and has made a
review of the transactions, financial condition and other affairs of Parent and
its Subsidiaries as of, and during the relevant accounting period ending on,
_________, 20__.

2. Schedules 1 and 2 attached hereto set forth in reasonable detail as of the
end of such fiscal quarter or fiscal year (the “Calculation Date”), as the case
may be, the calculations required to establish whether Parent was in compliance
with the covenants contained in Section 10.1. of the Credit Agreement.

3. As of the date hereof the aggregate outstanding principal amount of all
outstanding Revolving Loans, together with the aggregate amount of all Letter of
Credit Liabilities, does not exceed the aggregate amount of the Revolving
Commitments at such time.

4. No Default or Event of Default exists [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking)(is planning to take) with respect to such condition(s)
or event(s)].

5. The representations and warranties of the Borrower and the other Loan Parties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is and shall be true and correct in all respects), except to the extent such
representations or warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Credit
Agreement or the other Loan Documents.

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of ___________, 20__.

 

 

I-1



--------------------------------------------------------------------------------

NUVEEN GLOBAL CITIES REIT, INC. By:  

                 

  Name:  

                     

  Title:  

                 

 

 

I-2



--------------------------------------------------------------------------------

SCHEDULE 1

Covenant Compliance

($ in 000’s)

 

I.   Section 10.1(a) – Minimum Tangible Net Worth

    

A. 

   75% of the Tangible Net Worth as of the fiscal quarter most recently ended
prior to the Closing Date      $______  

B. 

   75% of the Net Proceeds of all Equity Issuances effected at any time after
such fiscal quarter referenced in Line I.A. by the Parent or any of its
Subsidiaries to any Person other than Parent or any of its Subsidiaries     
$______  

C. 

   Tangible Net Worth (from Schedule 2)      $______      Minimum Required:
(Line C must exceed Line I.A. + Line I.B.)      $______  

II.   Section 10.1(b) – Ratio of Total Indebtedness to Total Asset Value

    

A. 

   Total Indebtedness of the Parent and its Subsidiaries (from Schedule 2)     
$______  

B. 

   Total Asset Value (from Schedule 2)      $______  

C   

   Total Indebtedness to Total Asset Value (Line II.A. ÷ Line II.B.)     
___ to 1:00      Maximum Permitted:      0.60 to 1.00  

III. Section 10.1(c) – Ratio of EBITDA to Fixed Charges

  

A. 

   EBITDA of the Parent and its Subsidiaries for such fiscal quarter (from
Schedule 2)      $______  

B. 

   Fixed Charges of the Parent and its Subsidiaries for such fiscal quarter
(from Schedule 2)      $______  

C   

   Ratio of EBITDA to Fixed Charges (Line III.A. ÷ Line III.B.)      ____to 1:00
     Minimum Required:      1.50 to 1.00  

 

I-3



--------------------------------------------------------------------------------

IV.  Section 10.1(d) – Ratio of Secured Indebtedness to Total Asset Value

   

A. 

   Secured Indebtedness of the Parent and its Subsidiaries      $______  

B. 

   Total Asset Value (from Schedule 2)      $______  

C   

   Secured Indebtedness to Total Asset Value (Line IV.A. ÷ Line IV.B.)     
____to 1:00      Maximum Permitted:      0.40 to 1.00  

V. Section 10.1(e) – Ratio of Secured Recourse Indebtedness to Total Asset Value

  

A. 

   Secured Indebtedness that is recourse to the Borrower, any Guarantor or any
of their respective Subsidiaries (other than Secured Indebtedness that is solely
recourse to a special purpose vehicle the only assets of which is the ownership
of an individual Property and assets necessary to own and maintain such
Property)      $______  

B. 

   Total Asset Value (from Schedule 2)      $______  

C   

   Secured Recourse Indebtedness to Total Asset Value (Line V.A. ÷ Line V.B.)   
  ____to 1:00      Maximum Permitted:      0.10 to 1.00  

VI.  Section 10.1(f) – Ratio of Unsecured Indebtedness to Unencumbered Asset
Value

   

A. 

   Unsecured Indebtedness of the Parent and its Subsidiaries for such fiscal
quarter      $______  

B. 

   Unencumbered Asset Value for such fiscal quarter (from Schedule 2)     
$______  

C   

   Unsecured Indebtedness to Unencumbered Asset Value (Line VI.A. ÷ Line VI.B.)
     ____to 1:00      Minimum Required:      0.60 to 1.00  

 

 

I-4



--------------------------------------------------------------------------------

VII. Section 10.1(g) – Ratio of Unencumbered Adjusted NOI to Unsecured Interest
Expense

  

A. 

   Unencumbered Adjusted NOI for such fiscal quarter (from Schedule 2)     
$______  

B. 

   Unsecured Interest Expense of the Parent and its Subsidiaries for such fiscal
quarter (from Schedule 2)      $______  

C   

   Unencumbered Adjusted NOI to Unsecured Interest Expense (Line VII.A. ÷ Line
VII.B.)      ____to 1:00      Minimum Required:      2:00 to 1.00  

VIII.Section 10.1(h) – Ratio of Aggregate Property Adjusted NOI to Total
Indebtedness (Balance Sheet Debt Yield Test)

 

A. 

   Aggregate Property Adjusted NOI for the applicable fiscal quarter (from
Schedule 2 (i.e., Net Operating Income from all Properties)), multiplied by four
    
$_____ x (4) =
$___________  
 

B. 

   Total Indebtedness of the Parent and its Subsidiaries for such period     
$___________  

C   

   Aggregate Property Adjusted NOI to Total Indebtedness (Line VIII.A. ÷ Line
VIII.B.)      ____ to 1:00      Minimum Required:      0:10 to 1.00  

 

 

I-5



--------------------------------------------------------------------------------

SCHEDULE 2

Additional Calculations

($ in 000’s)

Unless otherwise indicated, the calculations below have been made as of the
Calculation Date with respect to the most recently ended fiscal quarter.

 

1.

Tangible Net Worth equals the sum of the following:

 

(a)    stockholders’ equity of the Parent and its Subsidiaries determined on a
consolidated basis plus accumulated depreciation and amortization    $______ (b)
   minus (to the extent included when determining stockholders’ equity of the
Parent and its Subsidiaries) the amount of any write-up in the book value of any
assets reflected in any balance sheet resulting from revaluation thereof or any
write up in excess of the cost of such assets acquired    $______ (c)    minus
(to the extent included when determining stockholders’ equity of the Parent and
its Subsidiaries) the aggregate of all amounts appearing on the assets side of
any such balance sheet for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, service marks, trade names, goodwill,
treasury stock, experimental or organizational expenses and other like assets
which would be classified as intangible assets under GAAP, all determined on a
consolidated basis    $______    Tangible Net Worth:    $______

 

2.

Total Indebtedness equals the sum of the following:

(a)    all Indebtedness of Parent and its Subsidiaries determined on a
consolidated basis    $______ (b)    plus the Parent’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of the Parent    $______    Total
Indebtedness:    $______

 

3.

Total Asset Value equals the sum (without duplication) of all of the following
of the Parent and its Subsidiaries determined on a consolidated basis:18

 

(a)    cash and Cash Equivalents (other than tenant deposits and other cash and
Cash Equivalents that are subject to a Lien or a Negative Pledge or the
disposition of which is restricted in any way)      $______  

 

18

The Parent’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in item (3)(a)) shall be included in the
calculation of Total Asset Value consistent with the treatment for assets owned
by the Borrower or a Subsidiary.

 

 

I-6



--------------------------------------------------------------------------------

(b)    plus with respect to any Property owned as of the determination date and
for which there is a Current Appraisal, the Appraised Value of such Property
(excluding Development Properties and Properties acquired by the Borrower or any
Subsidiary during the fiscal quarter ending on the Calculation Date)    $______
(c)    plus with respect to any Property owned as of the determination date and
for which there does not exist a Current Appraisal (i) Net Operating Income for
such Property for the fiscal quarter most recently ended multiplied by 4 divided
by (ii) the Capitalization Rate19 (excluding Net Operating Income from
Development Properties, Properties disposed of by the Borrower or any Subsidiary
during the fiscal quarter ending on the Calculation Date and Properties acquired
by the Borrower or any Subsidiary during the fiscal quarter ending on the
Calculation Date)    $______ (d)    plus the purchase price paid by the Borrower
or any Subsidiary (less any amounts paid to the Borrower or such Subsidiary as a
purchase price adjustment, held in escrow, retained as a contingency reserve, or
in connection with other similar arrangements) for any Property acquired by the
Borrower or such Subsidiary during the prior 12 calendar months    $______ (e)
   plus the GAAP book value of all Development Properties    $______ (f)    plus
the GAAP book value of Unimproved Land    $______ (g)    plus the Fair Market
Value of marketable securities traded on a liquid exchange and other Investments
in Persons that are not Unconsolidated Affiliates or Subsidiaries    $______ (h)
   plus direct or indirect (e.g., through ownership of units in a debt fund)
ownership of Mortgage Receivables (to be valued based on aggregate book value)
   $______ (i)    plus the net asset value as reported quarterly to the Borrower
by the applicable fund or investment manager of direct or indirect (e.g.,
through ownership of units in a fund) ownership interests in real property
located outside of the United States    $______ (j)    Sum of (a) through (i)   
$______ (k)    less, if the amount of Total Asset Value attributable to
Properties leased under ground leases exceeds 10% of the amount in line (3)(j),
the amount of such excess    $______ (l)    less, if the amount of Total Asset
Value attributable to Unimproved Land exceeds 5% of the amount in line (3)(j),
the amount of such excess    $______

 

 

19

Capitalization Rate equal to (i) 6% in respect of multi-family Properties, (ii)
6.5% in respect of office, retail and industrial Properties and (iii) 7.5% in
respect of any other Properties not listed in clauses (i) and (ii) above.

 

 

I-7



--------------------------------------------------------------------------------

(m)    less, if the amount of Total Asset Value attributable to marketable
securities that are traded on a liquid exchange and other Investments in Persons
that are not Unconsolidated Affiliates or Subsidiaries exceeds 15% of the amount
in line (3)(j), the amount of such excess    $______ (n)    less, if the amount
of Total Asset Value attributable to Unconsolidated Affiliates exceeds 10% of
the amount in line (3)(j), the amount of such excess    $______ (o)    less, if
the amount of Total Asset Value attributable to direct or indirect (e.g.,
through ownership of units in a debt fund) ownership of Mortgage Receivables (to
be valued based on aggregate book value) exceeds 10% of the amount in line
(3)(j), the amount of such excess    $______ (p)    less, if the amount of Total
Asset Value attributable to Development Properties and Properties under
construction (to be valued based on Total Budgeted Cost) exceeds 10% of the
amount in line (3)(j), the amount of such excess    $______ (q)    less, if the
amount of Total Asset Value attributable to direct or indirect (e.g., through
ownership of units in a fund) ownership interests in real property located
outside the United States exceeds 15% of the amount in line (3)(j), the amount
of such excess    $______ (r)    less, if the amount of Total Asset Value
attributable to the items described lines (3)(k) through (3)(q) exceeds 30% of
the amount in line (3)(j), the amount of such excess    $______ (s)    Sum of
(k) through (r)    $______    Total Asset Value [(3)(j) – (3)(s)]    $______

 

4.  EBITDA equals the sum of the following (without duplication):

  

 

(a)

  

net income (loss) of the Parent and its Subsidiaries for such period determined
on a consolidated basis

     $______     

less (but only to the extent included in determining net income (loss) for such
period):

     

(i) depreciation and amortization;

     $______     

(ii) interest expense;

     $______     

(iii) income tax expense;

     $______     

(iv) extraordinary or nonrecurring items20, including without limitation, gains
and losses from the sale of operating Properties;

     $______     

(v) equity in net income (loss) of its Unconsolidated Affiliates

     $______  

 

 

20

Nonrecurring items include (x) gains and losses on early extinguishment of
Indebtedness, (y) non-cash severance and other non-cash restructuring charges
and (z) transaction costs of acquisitions not permitted to be capitalized
pursuant to GAAP.

 

 

I-8



--------------------------------------------------------------------------------

 

(b)    plus the Parent and its Subsidiaries’ Ownership Share of EBITDA of its
Unconsolidated Affiliates    $______    EBITDA:    $______21

 

5.

Reserve for Replacements equals the following:

 

(a)    the amount set forth on Schedule 1.3. to the Credit Agreement with
respect to all Properties      $______   (b)    the number of days in such
period      ______            Reserve for Replacements [Line (a) x Line (b) ÷
(365)]      $______  

 

6.

Fixed Charges equals the sum of the following:22

 

(a)    the Interest Expense of the Parent and its Subsidiaries for such period
   $______ (b)    plus the aggregate of all regularly scheduled principal
payments on Indebtedness payable by the Parent or its Subsidiaries during such
period (excluding balloon, bullet or similar payments of principal due upon the
stated maturity of Indebtedness)    $______ (c)    plus the aggregate amount of
all Preferred Dividends paid by such the Parent or its Subsidiaries during such
period    $______ (d)    plus Reserve for Replacements    $______    Fixed
Charges:    $______

 

7.

Unencumbered Asset Value equals the sum of the following:

 

(a)    with respect to any Unencumbered Property owned as of the determination
date and for which there is a Current Appraisal, the Appraised Value of such
Property    $______

 

 

21

EBITDA shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to FASB
ASC 805.

22

The Parent’s Ownership Share of the Fixed Charges of its Unconsolidated
Affiliates will be included when determining the Fixed Charges of the Parent.

 

 

I-9



--------------------------------------------------------------------------------

(b)    plus, with respect to any Unencumbered Property owned as of the
determination date and for which there does not exist a Current Appraisal,
Unencumbered Adjusted NOI for the fiscal quarter ended on the Calculation Date
divided by the Capitalization Rate23 (excluding Unencumbered Adjusted NOI from
Eligible Properties disposed of by the Borrower or any Subsidiary during such
period)    $______ (c)    plus the purchase price paid by the Borrower or any
Subsidiary (less any amounts paid to the Borrower or such Subsidiary as a
purchase price adjustment, held in escrow, retained as a contingency reserve, or
in connection with other similar arrangements) for any Unencumbered Property
acquired by the Borrower or such Subsidiary during the fiscal quarter ended on
the Calculation Date    $______ (d)    Sum of (a) through (c)    $______ (e)   
less, if the amount of Unencumbered Asset Value attributable to Properties
leased under ground leases exceeds 10% of the amount in line (7)(d), the amount
of such excess    $______ (f)    less, at any time after the Trigger Date, if
the amount of Unencumbered Asset Value attributable to any one Unencumbered
Property exceeds 15% of the amount in line (7)(d), the amount of such excess24
   $______ (g)    less, at any time after the Trigger Date, if the amount of
Unencumbered Asset Value attributable to any one tenant exceeds 15% of the
amount in line (7)(d), the amount of such excess25    $______ (h)    Sum of
(e) through (g)    $______    Unencumbered Asset Value [(7)(d) – (7)(h)]   
$______

 

8.

Net Operating Income for any Property equals the sum of the following (without
duplication and determined on a consistent basis with prior periods):

 

(a)    rents and other revenues received in the ordinary course from such
Property (including proceeds from rent loss or business interruption insurance
(but not in excess of the actual rent otherwise payable) but excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent)    $______ (b)    minus all
expenses paid (excluding interest but including an appropriate accrual for
property taxes and insurance) related to the ownership, operation or maintenance
of such Property, including but not limited to property taxes, assessments and
the like, insurance,    $______

 

 

23

Capitalization Rate equal to (i) 6% in respect of multi-family Properties, (ii)
6.5% in respect of office, retail and industrial Properties and (iii) 7.5% in
respect of any other Properties not listed in clauses (i) and (ii) above.

24

Only applicable after the Trigger Date. For Calculation Dates prior to the
Trigger Date, indicate zero.

25

Only applicable after the Trigger Date. For Calculation Dates prior to the
Trigger Date, indicate zero.

 

I-10



--------------------------------------------------------------------------------

   utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Parent and its Subsidiaries and any property
management fees)    (c)    minus the Reserve for Replacements for such Property
as of the end of such period    $______ (d)    minus the greater of (i) the
actual property management fee paid during such period with respect to such
Property and (ii) an imputed management fee in an amount equal to 3% of the
gross revenues for such Property for such period    $______    Net Operating
Income:    $______

 

9.

Unencumbered Adjusted NOI equals the following:

 

(a)

  

Net Operating Income from all Unencumbered Properties

     $______     

Unencumbered Adjusted NOI:

     $______  

 

10.

Unsecured Interest Expense equals the greater of the following:

 

(a)    all Interest Expense of the Parent and its Subsidiaries for such period
attributable to Unsecured Indebtedness of the Parent and its Subsidiaries   
$______ (b)    or 5% of such Unsecured Indebtedness of the Parent and its
Subsidiaries    $______    Unsecured Interest Expense (the greater of (a) or
(b)):    $______

 

 

I-11



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF UNENCUMBERED PROPERTY CERTIFICATE

[______ __, 20__]

Reference is made to the Credit Agreement dated as of October 24, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Nuveen Global Cities REIT OP, LP (the “Borrower”),
Nuveen Global Cities REIT, Inc. (“Parent”), the financial institutions party
thereto (including any financial institution which joined pursuant to
Section 2.17 thereof) and their assignees under Section 13.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties from time to time party thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given to them in the Credit Agreement.

Pursuant to Section [6.1.(a)(ix)]26 [9.4.(d)]27 of the Credit Agreement, the
undersigned hereby certifies to the Administrative Agent, the Issuing Bank and
the Lenders that:

1. Attached hereto as Annex 1 is a true, complete and correct list of all
Unencumbered Properties as of the date hereof. The Unencumbered Properties
listed on Annex 1 conform and comply with the conditions, terms, representations
and warranties, and covenants set forth in the Credit Agreement, including
without limitation Section 10.1.(i).

2. Attached hereto as Annex 2 is a reasonably detailed calculation of (i) the
Unencumbered Asset Value and (ii) the Net Operating Income of each Unencumbered
Property, in each case together with supporting information required in
connection with the calculation thereof. The information set forth in Annex 2 is
true, complete and correct as of the close of business on ____________, 20___
(the “Statement Date”) and has been prepared in accordance with the provisions
of the Credit Agreement.

[Signatures on Following Page]

 

 

26

Insert reference for Unencumbered Property Certificate delivered on the Closing
Date.

27

Insert reference for Unencumbered Property Certificates delivered after the
Closing Date.

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Unencumbered Property
Certificate on and as of ___________, 20__.

 

NUVEEN GLOBAL CITIES REIT OP, LP By:  

                 

  Name:  

                     

  Title:  

                 

 

 

J-2



--------------------------------------------------------------------------------

Annex 1

List of Unencumbered Properties

 

J-3



--------------------------------------------------------------------------------

Annex 2

Calculations

($ in 000’s)

Unless otherwise indicated, the calculations below have been made as of the
Statement Date with respect to the most recently ended fiscal quarter.

 

(1)

Unencumbered Asset Value

See calculation at Item 7 of Schedule 2 attached to Exhibit I (Form of
Compliance Certificate)

 

(2)

Net Operating Income of each Unencumbered Property

 

  

Unencumbered Property:                                          
                   

 

Net Operating Income for such Unencumbered Property equals the sum of the
following (without duplication and determined on a consistent basis with prior
periods):

   (a)    rents and other revenues received in the ordinary course from such
Property (including proceeds from rent loss or business interruption insurance
(but not in excess of the actual rent otherwise payable) but excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent)    $             (b)    minus all
expenses paid (excluding interest but including an appropriate accrual for
property taxes and insurance) related to the ownership, operation or maintenance
of such Property, including but not limited to property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such
Property, but specifically excluding general overhead expenses of the Parent and
its Subsidiaries and any property management fees)    $             (c)    minus
the Reserve for Replacements for such Property as of the end of such period   
$             (d)    minus the greater of (i) the actual property management fee
paid during such period with respect to such Property and (ii) an imputed
management fee in an amount equal to 3% of the gross revenues for such Property
for such period    $                Net Operating Income:    $            

 

J-4



--------------------------------------------------------------------------------

Unencumbered Property:                                                      
Reserve for Replacements with respect to such Unencumbered Property equals: (a)
   the amount set forth on Schedule 1.3. to the Credit Agreement by Property
type    $             (b)    the number of days in such period       Reserve for
Replacements [Line (a) x Line (b) ÷ (365)]    $            

 

J-5